Exhibit 10.1

 

APPENDIX 1

 

ASSET PURCHASE AGREEMENT

 

DATED AS OF APRIL 2, 2010

 

BY AND BETWEEN

 

OSM—REO FF, LLC

 

AND

 

SOY ENERGY, LLC

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

RECITALS

 

1.

ARTICLE 1 Definitions

 

1.

 

1.1 Definitions

 

1.

 

1.2 Other Definitions and Interpretive Matters

 

7.

ARTICLE 2 Purchase and Sale

 

8.

 

2.1 Purchase and Sale

 

8.

 

2.2 Excluded Assets

 

8.

 

2.3 Assumed Liabilities

 

9.

 

2.4 Excluded Liabilities

 

9.

 

2.5 Assignments

 

9.

 

2.6 Further Assurances

 

11.

 

2.7 Escrow Deposit

 

11.

ARTICLE 3 Purchase Price

 

12.

 

3.1 Purchase Price

 

12.

 

3.2 Discharge of Assumed Liabilities After Closing

 

12.

 

3.3 Allocation of Purchase Price

 

12.

ARTICLE 4 Closing

 

12.

 

4.1 Closing Date

 

12.

 

4.2 Buyer’s Deliveries

 

12.

ARTICLE 5 Representations and Warranties of Seller

 

14.

 

5.1 Organization and Good Standing

 

14.

 

5.2 Authority; Validity

 

14.

 

5.3 No Conflict

 

14.

 

5.4 Owned Real Property

 

15.

 

5.5 Title; Liens and Encumbrances

 

15.

 

5.6 Litigation

 

15.

 

5.7 Employment Matters

 

15.

 

5.8 Assigned Contracts

 

15.

 

5.9 Brokers or Finders

 

15.

ARTICLE 6 Representations and Warranties of Buyer

 

15.

 

6.1 Organization and Good Standing

 

15.

 

6.2 Authority; Validity

 

15.

 

6.3 No Conflict

 

16.

 

6.4 Availability of Funds

 

16.

 

6.5 Litigation

 

16.

 

6.6 Brokers or Finders

 

16.

ARTICLE 7 Action Prior to the Closing Date

 

16.

 

7.1 Operations Prior to the Closing Date

 

16.

 

7.2 Governmental Consents; Commercially Reasonable Efforts

 

16.

 

7.3 Operating Permits

 

18.

 

7.4 Due Diligence

 

18.

 

7.5 Preparation of the Proxy Statement; Unitholder Meeting

 

19.

ARTICLE 8 Additional Agreements

 

20.

 

8.1 Taxes

 

20.

 

8.2 Payments Received

 

21.

i

--------------------------------------------------------------------------------




 

 

 

 

 

8.3 No Other Representations or Warranties

 

21.

 

8.4 Acquired Assets “AS IS”; Buyer’s Acknowledgment Regarding Same

 

22.

 

8.5 Mobilization, Utilities

 

22.

 

8.6 Reserve; Certain Insurance Matters

 

23.

ARTICLE 9 Conditions Precedent to Obligations of Buyer to Close

 

24.

 

9.1 Accuracy of Representations

 

25.

 

9.2 Seller’s Performance

 

25.

 

9.3 Seller’s Deliveries

 

25.

 

9.4 Due Diligence

 

25.

 

9.5 Title Policy and Objections

 

25.

 

9.6 Lien Search Results

 

26.

 

9.7 Damage to Acquired Assets

 

26.

 

9.8 Financing

 

26.

 

9.9 Buyer Unitholder Approval

 

26.

 

9.10 No Order

 

26.

 

9.11 Governmental Authorizations

 

26.

 

9.12 Consents

 

26.

 

9.13 IDED

 

26.

 

9.14 Seller’s Cure Rights

 

26.

ARTICLE 10 Conditions Precedent to the Obligation of Seller to Close

 

27.

 

10.1 Accuracy of Representations

 

27.

 

10.2 Buyer’s Performance

 

27.

 

10.3 Buyer’s Deliveries

 

27.

 

10.4 No Order

 

27.

 

10.5 Governmental Authorizations

 

27.

 

10.6 Consents

 

27.

 

10.7 Financing

 

27.

 

10.8 IDED

 

27.

 

10.9 Buyer’s Cure Rights

 

28.

ARTICLE 11 Limited Exclusivity

 

28.

 

11.1 Buyer’s Limited Exclusive Window

 

28.

 

11.2 Seller’s Safe Harbor

 

28.

ARTICLE 12 Termination

 

29.

 

12.1 Termination Events

 

29.

 

12.2 Effect of Termination

 

31.

 

12.3 Expenses in the Event of Termination

 

31.

 

12.4 Rights and Remedies

 

31.

ARTICLE 13 General Provisions

 

31.

 

13.1 Survival

 

31.

 

13.2 Public Announcements

 

31.

 

13.3 Notices

 

32.

 

13.4 Waiver

 

33.

 

13.5 Entire Agreement; Amendment

 

33.

 

13.6 Assignment

 

33.

 

13.7 Severability

 

33.

 

13.8 Expenses

 

33.

 

13.9 Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver

 

33.

 

13.10 Counterparts

 

34.

 

13.11 Parties in Interest; No Third Party Beneficiaries

 

34.

 

13.12 Non-Recourse

 

34.

ii

--------------------------------------------------------------------------------




 

 

 

SCHEDULES AND EXHIBITS

 

Schedules and Exhibits Cover Page

 

 

Schedule 1.1(a)

Assigned Contracts

 

Schedule 1.1(b)

Unpermitted Liens

 

Schedule 1.1(c)

Permitted Encumbrances

 

Schedule 2.1(a)

Facility Description

 

Schedule 2.1(b)

Certain Equipment

 

Schedule 2.1(f)

Additional Designated Assets

 

Schedule 3.1(c)

Pre-Paid Expenses

 

Schedule 3.3

Allocation of Purchase Price

 

Schedule 4.3(a)

Certain Transaction Documents

 

Schedule 5.4(a)

Owned Real Property

 

Schedule 5.4(b)

Certain Proceedings

 

Schedule 7.2(a)

Certain Permits

 

Schedule 8.6(a)

Facility Repairs

 

Schedule 8.6(b)

Environmental Investigatory and Corrective Actions

 

Exhibit A

Bankruptcy Order

 

Exhibit B

Hold-Back Escrow Agreement

 

Exhibit C

Certain Loan Documents

iii

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of April
2, 2010 (the “Effective Date”), by and among OSM—REO FF, LLC, a Minnesota
limited liability company (“Seller”), and Soy Energy, LLC, an Iowa limited
liability company (“Buyer”). Capitalized terms used herein and not otherwise
defined herein have the meanings set forth in Article 1.

Recitals

          WHEREAS, Freedom Fuels, LLC, an Iowa limited liability company
(“Freedom Fuels”) was engaged in the business of producing biodiesel and its
co-products at its biodiesel production facility located at Mason City, Iowa;

          WHEREAS, Freedom Fuels filed a voluntary petition for relief (the
“Filing”) under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Northern District of Iowa
(the “Bankruptcy Court”), case number 09-02468-wle11 (the “Bankruptcy Case”);

          WHEREAS, Freedom Fuels assigned to Seller certain assets pursuant to
an order (the “Bankruptcy Order”) issued by the Bankruptcy Court on or about
November 20, 2009, a copy of which is attached hereto as Exhibit A;

          WHEREAS, Seller desires to sell to Buyer, and Buyer desires to
purchase from Seller, certain assets conveyed to Seller pursuant to the
Bankruptcy Order, and Seller further has agreed to assume certain liabilities
relating to said assets, upon the terms and conditions hereinafter set forth.

          NOW, THEREFORE, in consideration of the premises and the mutual
promises herein made, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE 1
DEFINITIONS

                    1.1           Definitions. For purposes of this Agreement,
the following terms have the meanings specified or referenced below.

          “Acquired Assets” has the meaning set forth in Section 2.1.

          “Action” means any legal action, suit or arbitration, or any inquiry,
proceeding (including any civil, criminal, administrative or appellate
proceeding), hearing, audit or investigation, brought, conducted or heard by or
before any court or other Governmental Authority.

          “Additional Designated Assets” means those assets conveyed to Seller
pursuant to the Bankruptcy Order that the Parties have designated in Schedule
2.1(f) to be purchased hereunder by Buyer.

          “Affiliate” of any particular Person means any other Person or Persons
controlling, controlled by, or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities, contract, or otherwise.

          “Agreement” has the meaning set forth in the introductory paragraph.

1

--------------------------------------------------------------------------------



          “Assigned Contracts” means the Contracts listed or described in
Schedule 1.1(a), as the same may be modified or supplemented from time to time
by written agreement of the Parties.

          “Assumed Liabilities” has the meaning set forth in Section 2.3.

          “Bankruptcy Case” has the meaning set forth in the recitals.

          “Bankruptcy Code” means Title 11 of the United States Code, Sections
101 et seq.

          “Bankruptcy Order” has the meaning set forth in the recitals.

          “Business Day” means any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized by law to close.

          “Buyer” has the meaning set forth in the introductory paragraph.

          “Buyer Unitholder Approval” means the affirmative vote (in person or
by proxy) of the holders of a majority of the outstanding membership units of
Buyer representing a quorum in favor of the adoption of this Agreement and the
transactions contemplated hereby.

          “Buyer Unitholder Meeting” means the special meeting held by Buyer in
accordance with the terms of its governance requirements for the purpose of
obtaining the Buyer Unitholder Approval.

          “Closing” has the meaning set forth in Section 4.1.

          “Closing Date” means the date and time as of which the Closing occurs
as set forth in Section 4.1.

          “Closing Deadline” means the date forty five (45) days after the
Expiration Date.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Confidentiality Arrangements” has the meaning set forth in Section
2.5(b).

          “Contract” means any agreement, contract, obligation, promise,
license, note, lease or undertaking (whether written or oral) that is legally
binding.

          “Deed” means (i) a quitclaim deed, in form and substance reasonably
acceptable to Buyer and Seller, transferring title to the Owned Real Property,
or (ii) if reasonably required by the Title Company to issue a Title Commitment
for insurable title to the Owned Real Property pursuant to Section 9.5, such
other form of special or limited warranty deed as may be acceptable to Seller,
provided that such acceptance of said special or limited warranty deed, if
required, will not be unreasonably withheld by Seller.

          “Deposit Escrow Agent” means such escrow agent as is mutually
acceptable to Buyer and Seller.

          “Deposit Escrow Agreement” means the Deposit and Escrow Agreement of
even date herewith among Buyer, Seller and Deposit Escrow Agent, as contemplated
by Section 2.7.

2

--------------------------------------------------------------------------------



          “Documents” means all books, records, files, invoices, Inventory
records, product specifications, advertising materials, employment records,
customer lists, cost and pricing information, supplier lists, business plans,
catalogs, customer literature, quality control records and manuals, research and
development files, records and laboratory books, plans, blueprints,
specifications, studies, surveys, maps, drawings, analysis, reports, training
materials, ownership and operating manuals, credit records of customers,
correspondence with Governmental Authorities and modeling, testing and
monitoring data and reporting, notifications and plans relating to environmental
health and safety matters (including, in each case, all data and other
information stored on discs, tapes or other media).

          “Due Diligence Expiration Date” has the meaning set forth in Section
12.1(b).

          “Effective Date” has the meaning set forth in the introductory
paragraph of this Agreement.

          “Encumbrance” means any charge, lien, claim, mortgage, lease,
sublease, hypothecation, deed of trust, pledge, security interest, option, right
of use or possession, right of first offer or first refusal, easement,
servitude, restrictive covenant, encroachment, encumbrance, judgment,
conditional sale or other similar restriction of any kind or nature.

          “Environmental Condition” means that certain release of hydrochloric
acid and resulting conditions at the Facility (including any release or
threatened release of chloride or other substances to soil and/or groundwater
and damage to a concrete containment basin) as more fully described in that
certain report of Geotechnical Services, Inc., entitled “Hydrochloric Acid
Containment Basin Investigation Freedom Fuels, 4172 19th Street SW, Mason City,
Iowa,” and dated August 28, 2009.

          “Equipment” means all furniture, trade fixtures, equipment, computers,
machinery, vehicles, apparatus, appliances, implements, signage, supplies and
all other tangible personal property of every kind and description owned by
Seller, including spare parts, for use in or relating to the Facility, as more
fully set forth in Schedule 2.1(b); provided, that the term “Equipment” as used
herein shall not include any of the plant equipment identified in Schedule
2.1(a) and included in the term “Facility” as used herein.

          “Excluded Assets” has the meaning set forth in Section 2.2.

          “Excluded Liabilities” has the meaning set forth in Section 2.4.

          “Expiration Date” means the earlier of the following: (i) the date one
hundred (100) days after the Effective Date, or (ii) the date three (3) business
days after the date on which Buyer Unitholder Approval is obtained pursuant to
Section 7.5.

          “Facility” means the biodiesel production plant located on the Owned
Real Property, including all buildings, structures, fixtures, and Improvements
located on such Owned Real Property, and further including all tanks, piping,
racks, controls, and other plant equipment located in or associated with said
plant, all as more specifically identified in Schedule 2.1(a).

          “Filing” has the meaning set forth in the recitals.

          “Governmental Authority” means any United States federal, state or
local or any foreign government, governmental authority or regulatory or
administrative authority or any court, tribunal or judicial body having
jurisdiction.

          “Governmental Authorization” means any approval, consent, license,
permit, waiver or other authorization issued, granted or otherwise made
available by or under the authority of any Governmental Authority.

3

--------------------------------------------------------------------------------



          “Hold-Back Escrow Agent” means such escrow agent as is mutually
acceptable to Buyer and Seller.

          “Hold-Back Escrow Agreement” means the Hold-Back Escrow Agreement
among Buyer, Seller and Hold-Back Escrow Agent, which agreement shall be
substantially in the form of Exhibit B attached hereto.

          “Improvements” means all of the structures, parking areas,
landscaping, buildings and improvements (in each case if any) situated on the
Owned Real Property.

          “Inventory” means (i) all finished biodiesel stored at the Facility;
(ii) all Work in Progress; (iii) all finished biodiesel produced at the Facility
and in transit to a third party; (iv) all grain and grain-product inputs stored
at the Facility; (v) all grain and grain-product inputs stored at third-party
facilities, but only to the extent such grain or grain-product inputs are
exclusively for use at the Facility; (vi) all bi-products or co-products,
located at the Facility or in transit, or in storage for transit, to a third
party, created in connection with the production of biodiesel at the Facility;
and (vii) all chemicals and other production inputs other than grain or grain
products located at the Facility or in transit to, or in storage for transit to,
the Facility.

          “Legal Requirement” means any federal, state, provincial, local,
municipal, foreign, international, multinational, or other administrative Order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty.

          “Liability” means any debt, losses, claim, damage, demand, fine,
judgment, penalty, deficiency, liability or obligation (whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, or due or to become due).

          “Loan Documents” means a credit or loan agreement by and between Buyer
and Seller or an Affiliate of Seller, as agent, and other banks named therein,
and all other documents and instruments contemplated thereby, including such
intercreditor agreements as may be required by the lenders to Buyer. The Loan
Documents shall include those documents attached hereto in Exhibit C in
substantially the form set forth therein.

          “Material Adverse Effect” means a material adverse change in or
material adverse effect on the Facility or other Acquired Assets (excluding the
Excluded Assets and the Excluded Liabilities), in each case taken as a whole,
but excluding (a) any change or effect to the extent that it results from or
arises out of (i) the Filing; (ii) the execution and delivery of this Agreement
or the announcement thereof or the pendency or consummation of the transactions
contemplated hereby; (iii) geopolitical conditions or any outbreak or escalation
of hostilities or acts of terrorism or war; (iv) changes in (or proposals to
change) Legal Requirements or accounting regulations or principles; (v) any
action contemplated by this Agreement or taken at the request of Buyer; (vi)
changes in prices or costs of commodities or supplies; (vii) failure of Seller
to meet any internal or published projections, forecasts, estimates or
predictions in respect of financial or operating metrics; or (viii) any motion,
application, pleading or Order filed under or in connection with the Bankruptcy
Case; and (b) any change or effect generally applicable to (i) the industries
and markets in which the Facility has operated or proposes to operate or (ii)
economic or political conditions or the securities or financial markets in any
country or region; provided, however, that in the cases of clauses (b)(i) and
(b)(ii), only to the extent such change or effect does not affect the Facility
or its anticipated operation or any other Acquired Assets, taken as a whole, in
a disproportionate manner relative to the other participants in the industries
and markets in which the Facility has operated or proposes to operate.

4

--------------------------------------------------------------------------------



          “Order” means any award, writ, injunction, judgment, order or decree
entered, issued, made, or rendered by any Governmental Authority.

          “Owned Real Property” means the real property legally described in
Schedule 5.3(a) and any Improvements located thereon, including the Facility.

          “Party” or “Parties” means, individually or collectively, Buyer and
Seller.

          “Periodic Taxes” has the meaning set forth in Section 8.1(b).

          “Permits” means those licenses, permits, variances, exceptions,
consents, certificates, approvals, clearances and Orders issued by a
Governmental Authority, together with any pending applications therefor or in
connection therewith.

          “Permitted Encumbrances” means any of the following: (i) any utility
easements, leases, or reservations, or other similar rights of others in, or
minor defects and irregularities in, title that do not impair the intended use
of the subject property or assets; (ii) any Encumbrance or privilege vested in
any lessor, licensor or permittor for rent or other obligations solely related
to the period after Closing; (iii) any licenses of or other grants of rights to
use intellectual property entered into in the ordinary course of business that
do not materially impair the ownership or use of the Acquired Assets; (iv) any
encumbrances, title exceptions or other imperfections of title caused by or
resulting from the acts of Buyer or any of its Affiliates, employees, officers,
directors, agents, contractors, invitees or licensees; (v) any liens for Taxes
not yet due and payable; (vi) any liens, claims, or other encumbrances relating
to or arising from any goods or services requested directly or indirectly by
Buyer or any of its Affiliates, employees, officers, directors, agents,
contractors, invitees or licensees; and (vii) Encumbrances set forth on Schedule
1.1(c). Permitted Encumbrances shall not include any Unpermitted Liens.

          “Person” means any individual, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, estate,
trust, association, organization or other entity or Governmental Authority.

          “Potentially Confidential Information” has the meaning set forth in
Section 2.5(b).

          “Pre-Paid Expenses” has the meaning set forth in Section 3.1(c).

          “Proceeding” means any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative or
investigative) commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Authority.

          “Proxy Statement” refers to the proxy statement to be filed with the
SEC by Buyer pursuant to Section 7.5.

          “Purchase Price” has the meaning set forth in Section 3.1.

          “Representative” means, with respect to a particular Person, any
director, officer, employee, agent, consultant, advisor or other representative
of such Person, including legal counsel, accountants and financial advisors.

          “SEC” means the United States Securities and Exchange Commission.

          “Seller” has the meaning set forth in the introductory paragraph.

5

--------------------------------------------------------------------------------



          “Seller’s Knowledge” means, with respect to any matter in question,
the actual knowledge (excluding, among other things, constructive and imputed
knowledge) of Melanie Tanone with respect to such matter, without making any
independent investigation or inquiry or verification. Such words signify only
that no information has come to their attention in connection with the
transaction contemplated by this Agreement that has given them actual knowledge
that statements regarding the matter are not accurate in any material respect.

          “Tax” or “Taxes” (and with correlative meaning, “Taxable” and
“Taxing”) means (i) any federal, state, provincial, local, foreign or other
income, alternative, minimum, add-on minimum, accumulated earnings, personal
holding company, franchise, capital stock, net worth, capital, profits,
intangibles, windfall profits, gross receipts, value added, sales, use, goods
and services, excise, customs duties, transfer, conveyance, mortgage,
registration, stamp, documentary, recording, premium, severance, environmental
(including taxes under Section 59A of the Code), natural resources, real
property, personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated or other
similar tax, duty, levy or other governmental charge or assessment or deficiency
thereof (including all interest and penalties thereon and additions thereto
whether disputed or not) and (ii) any transferee or successor liability (by law,
contract or otherwise) in respect of any items described in clause (i) above.

          “Tax Return” means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
estimates, elections, schedules, statements, or information) filed or required
to be filed in connection with the determination, assessment or collection of
any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

          “Title Commitment” has the meaning set forth in Section 9.5.

          “Title Company” has the meaning set forth in Section 9.5.

          “Title Policy” has the meaning set forth in Section 9.5.

          “Transaction Documents” means this Agreement and any other agreements,
instruments or documents entered into pursuant to this Agreement.

          “Transfer Taxes” has the meaning set forth in Section 8.1(a).

          “Unitholder Approval Deadline” has the meaning set forth in Section
7.5(f).

          “Unpermitted Liens” means (i) the liens on and security interests in
Acquired Assets listed or described in Schedule 1.1(b), and/or (ii) any
Encumbrances to which Buyer makes timely Objection under Section 9.5 as long as
said Objection is not waived by Buyer or cured by Seller in accordance with
Section 9.5.

          “Work in Progress” means all unfinished biodiesel (or biodiesel
components) still involved in the production process (i.e., not finished
biodiesel) and located in production devices, piping or elsewhere within the
Facility, as well as all grains and grain products still involved in the
production process (i.e., not yet ready to be marketed), located anywhere and
intended for use in operation of the Facility.

6

--------------------------------------------------------------------------------



                    1.2          Other Definitions and Interpretive Matters

 

 

 

                        (a)           Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:


 

 

 

                            (i)          Calculation of Time Period. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded. If the last day of
such period is a day other than a Business Day, the period in question shall end
on the next succeeding Business Day.

 

 

 

                            (ii)         Dollars. Any reference in this
Agreement to $means U.S. dollars.

 

 

 

                            (iii)        Exhibits/Schedules. All Exhibits and
Schedules attached or annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.

 

 

 

                            (iv)        Gender and Number. Any reference in this
Agreement to gender includes all genders, and words imparting the singular
number only include the plural and vice versa.

 

 

 

                            (v)         Headings. The provision of a table of
contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in the construction or interpretation of
this Agreement. All references in this Agreement to any “Section” or “Article”
are to the corresponding Section or Article of this Agreement unless otherwise
specified.

 

 

 

                            (vi)        Herein. Words such as “herein,” “hereof”
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear, unless the context otherwise requires.

 

 

 

                            (vii)       Including. The word “including” or any
variation thereof means “including, without limitation,” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it.


 

 

 

                        (b)           No Strict Construction. Buyer, on the one
hand, and Seller, on the other hand, participated jointly in the negotiation and
drafting of this Agreement, and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by Buyer, on the one hand, and Seller, on the other hand, and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement. Without limitation as to the
foregoing, no rule of strict construction construing ambiguities against the
draftsperson shall be applied against any Person with respect to this Agreement.

7

--------------------------------------------------------------------------------



ARTICLE 2
PURCHASE AND SALE

                    2.1           Purchase and Sale. Upon the terms and subject
to the conditions of this Agreement, on the Closing Date, Seller shall sell,
transfer, assign, convey and deliver, or cause to be sold, transferred,
assigned, conveyed and delivered, free and clear of any Encumbrances (except for
Permitted Encumbrances and subject to Article 8), to Buyer, and Buyer shall
purchase, all right, title and interest of Seller in, to or under the following
(collectively, the “Acquired Assets”):

 

 

 

                         (a)           the Facility;

 

 

 

                         (b)           the Equipment;

 

 

 

                         (c)           the Inventory;

 

 

 

                         (d)           subject to Section 2.5, the Assigned
Contracts;

 

 

 

                         (e)           the Owned Real Property, together with
all of the Improvements;

 

 

 

                         (f)           the Additional Designated Assets;

 

 

 

                         (g)           to the extent reasonably practicable and
permitted by applicable Legal Requirements, all domain names, telephone, telex
and telephone facsimile numbers and other directory listings relating to the
Facility;

 

 

 

                         (h)           to the extent available and permitted by
applicable Legal Requirements, all Documents that relate primarily to any of the
Acquired Assets specified in this Section 2.1, provided that Seller may retain
copies of such Documents; and

 

 

 

                         (i)           subject to Section 2.5 and Article 7, (i)
all Permits held by Seller relating to the Facility that can be transferred to
Buyer under applicable Legal Requirements with or without Governmental Authority
approval, and (ii) such transferable Permits that were issued to an owner of the
Facility and are either assigned to Seller pursuant to the Bankruptcy Order or
are in the process of transfer to Seller pursuant to a request pending with a
Governmental Authority (collectively, such Permits referenced in clauses (i) and
(ii) of this paragraph herein are referred to as the “Transferable Permits”).

                    2.2           Excluded Assets. The Acquired Assets shall not
include any other assets of Seller (such assets other than the Acquired Assets,
collectively, the “Excluded Assets”). Without limiting the generality of the
foregoing, the Acquired Assets shall not include, and the Excluded Assets will
include, the following:

 

 

 

                         (a)           the Purchase Price delivered to Seller
pursuant to this Agreement;

 

 

 

                         (b)           all cash and cash equivalents of Seller,
including checks, commercial paper, treasury bills, certificates of deposit and
other bank deposits;

 

 

 

                         (c)           any rights, claims or causes of action of
Seller under this Agreement or any other Transaction Document; and

8

--------------------------------------------------------------------------------




 

 

 

                         (d)           any other assets acquired by Seller
pursuant to the Bankruptcy Order that are not expressly identified as “Acquired
Assets” in Section 2.1.

                    2.3           Assumed Liabilities. Upon the terms and
subject to the conditions of this Agreement, on the Closing Date, Buyer shall
assume and agree to discharge, when due (in accordance with their respective
terms and subject to the respective conditions thereof), only the following
Liabilities (collectively, the “Assumed Liabilities”) and no others:

 

 

 

                         (a)           all executory obligations for future
performance under the Assigned Contracts for the period commencing on the
Closing Date, and all other Liabilities under the Assigned Contracts and
Transferable Permits relating to events or circumstances first arising and
accruing after the Closing Date;

 

 

 

                         (b)           all obligations relating to any
Confidentiality Arrangements and Potentially Confidential Information relating
to the Acquired Assets to the extent provided in Section 2.5; and

 

 

 

                         (c)           Seller’s Liability for Taxes to the
extent provided in Section 8.1.

Buyer agrees to indemnify and hold Seller harmless from any and all claims,
costs or other Liabilities, including reasonable attorneys’ fees, arising with
respect to the Assumed Liabilities or any and all Liabilities arising from
ownership of the Acquired Assets, operation of the Facility, and incidents and
occurrences after the Closing Date.

                    2.4           Excluded Liabilities. Notwithstanding any
provision in this Agreement to the contrary, Buyer shall not assume and shall
not be obligated to assume or be obliged to pay, perform or otherwise discharge
any Liability of Seller other than the Assumed Liabilities (such Liabilities
other than Assumed Liabilities, collectively, the “Excluded Liabilities”).

                    2.5           Assignments

 

 

 

                         (a)           Seller shall transfer and assign all
Assigned Contracts and Transferable Permits to Buyer, and Buyer shall assume all
Assigned Contracts and Transferable Permits from Seller, as of the Closing Date.
The costs and responsibility for obtaining any consents from third parties
required therefor shall be borne by Buyer, it being understood and agreed that
subject to the further terms of this Section 2.5 and Article 7, Seller shall
provide reasonable cooperation in connection therewith as required by this
Agreement. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall not constitute an agreement to assign any
Assigned Contract or Permit if an attempted assignment without the consent of a
third party (including any Governmental Authority, which consent has not been
obtained prior to the Closing), would constitute a breach of any obligation,
violation of any applicable law or regulation, or in any way adversely affect
the rights of Buyer or Seller thereunder.

9

--------------------------------------------------------------------------------




 

 

 

                         (b)           The Acquired Assets (including the
Facility, Equipment and Assigned Contracts) include agreements, plans,
specifications, information, data, designs, software, processes, work product,
and other materials that may be proprietary, confidential and/or otherwise
non-public (herein collectively referred to as “Potentially Confidential
Information,”) and said Potentially Confidential Information may be subject to
confidentiality, licensing, trade secret, copyright, and/or other
intellectual-property limitations, restrictions or agreements with third parties
(herein collectively referred to as “Confidentiality Arrangements”) that may be
applicable to the Acquired Assets or to assignment of said Acquired Assets to
Buyer as contemplated by this Agreement. Buyer acknowledges that Seller has
disclosed to Buyer that such Confidentiality Arrangements may be applicable to
the Acquired Assets or the assignment thereof, but Seller is not aware of the
scope, terms, conditions, existence or other elements, if any, of such
Confidentiality Arrangements (including any limitations or restrictions with
regard to Seller’s right, title and interest, if any, regarding Potentially
Confidential Information), and Buyer further acknowledges that the Closing of
the transactions contemplated by this Agreement shall represent Buyer’s
agreement that it has assumed any and all Liabilities with respect to
Potentially Confidential Information and Confidentiality Arrangements arising
from or related to any or all of the Acquired Assets. The Parties further
acknowledge and agree that it shall be Buyer’s sole obligation to obtain any
necessary approvals, consents or other agreements from any and all Persons with
respect to any Potentially Confidential Information or Confidentiality
Arrangements, provided that Seller shall reasonably cooperate with Buyer in
endeavoring to obtain such approvals, consents or other agreements (including
reasonably cooperating with Buyer in connection with any actions required of
Buyer pursuant to the immediately following sentence in this Section 2.5(b)),
but Seller shall not be required to make any expenditure or incur any obligation
on its own or on behalf of Buyer. Without limiting the generality of the
foregoing provisions of this Section 2.5, before Seller delivers to Buyer any of
the Assigned Contracts in connection with the due-diligence investigation
contemplated by Section 7.4, Buyer shall first deliver to Seller, in a form
reasonably satisfactory to Buyer, (i) a written agreement with respect to each
such Assigned Contract, executed by the parties thereto, authorizing Seller to
deliver said Assigned Contract to Buyer regardless of any Confidentiality
Arrangements, and providing Buyer with the right to receive such Assigned
Contract and any Potentially Confidential Information contained therein or
relating thereto, and (ii) proof of Buyer’s compliance with any terms or
conditions applicable to Seller’s delivery to Buyer of such Assigned Contract;
except that if, with respect to any Assigned Contract, Buyer provides Seller
with written confirmation, signed by all parties to said Assigned Contract, that
there are no Confidentiality Arrangements applicable to said Assigned Contract
and that Seller may deliver and assign said Assigned Contract to Buyer without
any further action on the part of Seller, Buyer or any other Person, Seller
thereafter shall deliver said Assigned Contract to Buyer in connection with the
due-diligence process under Section 7.4 and assign said Assigned Contract to
Buyer in accordance with this Article 2.

 

 

 

                         (c)           With respect to Assigned Contracts:


 

 

 

                            (i)          Buyer agrees to use commercially
reasonable efforts to enter into novation agreements whereby Buyer will assume,
and Seller will be released from, all obligations under the Assigned Contracts.

 

 

 

                            (ii)         If with respect to any Assigned
Contract any required consent is not obtained or such assignment is not
attainable, then such Assigned Contract shall not be transferred hereunder and,
subject to the satisfaction or waiver of the other conditions to Closing, the
Closing shall proceed with respect to the remaining Acquired Assets without any
reduction in the Purchase Price, and Seller shall reasonably cooperate with
Buyer in endeavoring to obtain such consent for a period of 180 days after the
Closing Date, provided, however, that if any such consent is not obtained within
said 180 day period, Seller shall have no further obligations with respect to
obtaining such consent, and the absence of such consent and/or inability to
transfer such Assigned Contract to Buyer shall not be considered a breach of
this Agreement, and Buyer shall have no further rights or remedies with respect
to such Assigned Contract (including any claim that this Agreement has been
breached or is invalid due failure of consideration, mistake or other grounds).
Nothing in this Section 2.5(c)(ii) shall require Seller to make any expenditure
or incur any obligation on its own or on behalf of Buyer.

10

--------------------------------------------------------------------------------




 

 

 

                         (d)           With respect to Transferable Permits,
Buyer, on the one hand, and Seller, on the other hand, shall take all reasonable
actions to provide or submit any notifications, forms, requests, applications or
other reasonably necessary documents in order to notify, or obtain consents,
approvals or waivers from any applicable Governmental Authorities or other
Person, necessary to facilitate the transfer of any Transferable Permits to
Buyer. If any Transferable Permit is not able to be so transferred on or before
the Closing, and Buyer needs such Transferable Permit to conduct or operate the
Facility, Buyer shall use its commercially reasonable efforts and make every
good faith attempt (and Seller shall reasonably cooperate with Buyer) to obtain
a substantially equivalent Permit, and Seller shall provide any consent from
Seller reasonably necessary to authorize the use by Buyer of such Permit. If
within 180 days after the Closing Date, Buyer has not obtained any such
Transferable Permit or a substantially equivalent Permit, Seller shall have no
further obligations under this paragraph, and the inability of Buyer to obtain
such Transferable Permit or a substantially equivalent Permit shall not be
considered a breach of this Agreement, and Buyer shall have no further rights or
remedies with respect to such Transferable Permit or a substantially equivalent
Permit (including any claim that this Agreement has been breached or is invalid
for failure of consideration, mistake or other grounds), provided, however, that
nothing in this paragraph shall modify or affect any obligations of Buyer under
the Loan Documents to obtain any and all necessary approvals, clearances
consents or other authorizations (including any Permits) from any applicable
Governmental Authority and/or to comply with any and all applicable Legal
Requirements. Nothing in this Section 2.5(c) shall require Seller to make any
expenditure or incur any obligation on its own or on behalf of Buyer.

                    2.6           Further Assurances. In furtherance and not in
limitation to the rights and obligations set forth in Section 7.2, at the
Closing, and at all times thereafter as may be necessary, but subject to the
terms of Section 2.5 and Article 7, Seller shall execute and deliver to Buyer
such other instruments of transfer as shall be reasonably necessary or
appropriate to vest in Buyer all of Seller’s right, title and interest in and to
the Acquired Assets and to comply with the purposes and intent of this Agreement
and such other instruments as shall be reasonably necessary or appropriate to
evidence the assignment by Seller and assumption by Buyer of the Assigned
Contracts and to effectuate the transfer of the Transferable Permits, and
Seller, on the one hand, and Buyer, on the other hand, shall use its reasonable
efforts to take, or cause to be taken, all appropriate action, do or cause to be
done all things necessary, proper or advisable under applicable law, and execute
and deliver such documents and other papers, as may be required to consummate
the transactions contemplated by this Agreement.

                    2.7           Escrow Deposit. Provided that this Agreement
has not been terminated on or prior to the Expiration Date pursuant to Article
12, Seller, on the Expiration Date, shall deposit the amount of $250,000 (the
“Deposit”) with the Deposit Escrow Agent, pursuant to the terms of the Deposit
Escrow Agreement, as earnest money in connection with this Agreement. From and
after the Expiration Date, if the Agreement has not been terminated by either
Party on or prior to said Expiration Date, the Deposit shall be non-refundable
to Buyer in all circumstances. The Deposit shall be held in escrow and
subsequently released to Seller on the Closing Date or earlier termination of
this Agreement pursuant to the terms of the Deposit Escrow Agreement, except
that if the transactions contemplated herein are closed on or before the Closing
Deadline, then the Deposit shall be credited toward the Purchase Price to the
extent set forth in Section 3.1.

11

--------------------------------------------------------------------------------



ARTICLE 3
PURCHASE PRICE

                    3.1          Purchase Price. The purchase price (the
“Purchase Price”) for the purchase, sale, assignment and conveyance of Seller’s
right, title and interest in, to and under the Acquired Assets shall consist of:

 

 

 

                         (a)          the assumption by Buyer at Closing of the
Assumed Liabilities; and

 

 

 

                         (b)          the payment to Seller of $10,000,000 in
cash at Closing by wire transfer or other immediately available funds to such
account or accounts as shall be specified by Seller, provided, the foregoing
cash payment shall be reduced at Closing by the amount of the Hold Back
deposited by Buyer with the Deposit Escrow Agent pursuant to Section 8.6, and
provided further, that as long as the Closing occurs by the Closing Deadline,
then Seller shall receive a credit up to the amount of the Deposit against said
$10,000,000, but only to the extent that at Closing Seller actually receives
such Deposit and there are no other claims pending against such Deposit; and

 

 

 

                         (c)          the payment to Seller of an amount equal
to any prepaid charges and expenses of Seller set forth on Schedule 3.1(c) (the
“Pre-Paid Expenses”) incurred by Seller, to the extent Buyer will receive after
the Closing Date the goods and/or services for which such expenses have been
incurred.

                    3.2           Discharge of Assumed Liabilities After
Closing. Buyer shall pay, perform or satisfy the Assumed Liabilities from time
to time and as such Assumed Liabilities become due and payable or are required
to be performed or satisfied in accordance with their respective terms.

                    3.3           Allocation of Purchase Price. The Purchase
Price will be allocated among the Acquired Assets as set forth in Schedule 3.3
(which Schedule 3.3 may be updated and otherwise modified from time to time by
mutual written agreement of Buyer and Seller).

ARTICLE 4
CLOSING

                    4.1          Closing Date. Upon the terms and subject to the
conditions hereof, the closing of the sale of the Acquired Assets and the
assumption of the Assumed Liabilities contemplated hereby (the “Closing”) shall
take place at the office of Leonard, Street and Deinard, Minneapolis, Minnesota
or such other place as mutually agreed to by the Parties, and such Closing shall
occur no later than the third (3rd) Business Day following the date on which the
conditions set forth in Article 9 and Article 10 have been satisfied or (if
permissible) waived (other than the conditions which by their nature are to be
satisfied at the Closing, provided, however, that in no event shall the Closing
occur later than the Closing Deadline unless Buyer and Seller mutually agree to
such later date. The date and time at which the Closing actually occurs is
hereinafter referred to as the “Closing Date.”

                    4.2          Buyer’s Deliveries. At the Closing, Buyer shall
deliver or cause to be delivered to Seller:

 

 

 

                         (a)          the Purchase Price;

 

 

 

                         (b)          the Bill of Sale, and Assignment and
Assumption Agreement, each of which shall be in the form set forth in Schedule
4.3(a) hereto, duly executed by Buyer;

12

--------------------------------------------------------------------------------




 

 

 

                         (c)          each other Transaction Document to which
Buyer is a party, duly executed by Buyer;

 

 

 

                         (d)          the certificates of Buyer to be received
by Seller pursuant to Sections 10.1 and 10.2;

 

 

 

                         (e)          a copy of Buyer’s certificate of formation
or organization, certified as of a recent date by the Secretary of State of the
State of Iowa;

 

 

 

                         (f)          a certificate of existence of Buyer issued
as of a recent date by the Secretary of State of the State of Iowa;

 

 

 

                         (g)          a certificate of any authorized manager or
member of Buyer, dated the Closing Date, in form and substance reasonably
satisfactory to Seller, as to (i) there having been no amendments to the
certificate of formation or organization of Buyer since the date of the
certified certificate of formation delivered pursuant to Section 4.2(f); (ii)
complete copies of Buyer’s operating agreement, member control agreement,
limited liability company agreement, bylaws and/or other similar governing
documents; (iii) Buyer’s authorization to execute and perform its obligations
under the Transaction Documents to which Buyer is a party; and (iv) incumbency
and signatures of the managers or members executing the Transaction Documents;

 

 

 

                         (h)         a duly executed closing statement, in form
and substance reasonably satisfactory to Seller; and

 

 

 

                         (i)          such other assignments, other good and
sufficient instruments of assumption and transfer or other documents, in form
reasonably satisfactory to Seller, as Seller may reasonably request to transfer
and assign the Assumed Liabilities to Buyer.

 

 

                    4.3          Seller’s Deliveries. At the Closing, Seller
shall deliver or cause to be delivered to Buyer:

 

 

 

                         (a)          the Bill of Sale, Assignment and
Assumption Agreement, and Deed, each of which shall be in the form set forth in
Schedule 4.3(a) hereto, duly executed by Seller;

 

 

 

                         (b)          each other Transaction Documents required
by this Agreement to which Seller is a party, duly executed by Seller;

 

 

 

                         (c)          title certificates, to the extent that
Seller is in possession of the same, for each Acquired Asset, the ownership of
which is evidenced thereby, and a release or termination of each of the
Unpermitted Liens, to be delivered following the consummation of transactions
contemplated to close contemporaneously with the Closing; provided that Seller
shall reasonably cooperate with Buyer to obtain title certificates not in
Seller’s possession and to transfer the same to Buyer, and provided further that
nothing in this Section 4.3(c) shall require Seller to make any expenditure or
incur any obligation on its own or on behalf of Buyer.

 

 

 

                         (d)          the certificates of Seller to be received
by Buyer pursuant to Sections 9.1 and 9.2;

 

 

 

                         (e)          a copy of Seller’s certificate of
formation, certified as of a recent date by the Secretary of State of the State
of Minnesota;

13

--------------------------------------------------------------------------------




 

 

 

                         (f)          a certificate of good standing of Seller
issued as of a recent date by the Secretary of State of the State of Minnesota;

 

 

 

                         (g)          a certificate of any authorized manager or
member of Seller, dated the Closing Date, in form and substance reasonably
satisfactory to Buyer, as to (i) there having been no amendments to the
certificate of formation of Seller since the date of the certified certificate
of formation delivered pursuant to Section 4.3(d); (ii) Seller’s authorization
to execute and perform its obligations under the Transaction Documents to which
Seller is a party; and (iii) incumbency and signatures of the managers or
members executing the Transaction Documents;

 

 

 

                         (h)         a duly executed closing statement, in form
and substance reasonably satisfactory to Buyer; and

 

 

 

                         (i)          such other bills of sale, deeds,
endorsements, assignments and other good and sufficient instruments of
conveyance and transfer, in form reasonably satisfactory to Buyer, as Buyer may
reasonably request to vest in Buyer all the right, title and interest of Seller
in, to or under any or all the Acquired Assets, together with keys and security
codes to locks on any and all doors to the Improvements on the Owed Real
Property.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER

          Seller represents and warrants to Buyer as follows:

                    5.1          Organization and Good Standing. Seller is an
entity duly organized and validly existing under the laws of the jurisdiction of
its organization.

                    5.2          Authority; Validity. Seller has the requisite
limited liability company power and authority necessary to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which Seller is a party and to consummate the transactions contemplated
hereby and thereby, and the execution, delivery and performance of this
Agreement and such other Transaction Documents by Seller and the consummation by
Seller of the transactions contemplated herein and therein has been duly and
validly authorized by all requisite limited liability company action. This
Agreement has been duly and validly executed and delivered by Seller and each
other Transaction Document required to be executed and delivered by Seller at
the Closing will be duly and validly executed and delivered by Seller at the
Closing. This Agreement and the other Transaction Documents constitute, with
respect to Seller, the legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms, except as
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally or general principles of equity.

                    5.3          No Conflict. The execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the
transactions provided for herein and therein will not result in the breach of
any of the terms and provisions of, or constitute a default under, or conflict
with, or cause any acceleration of any obligation of Seller under (a) any
agreement, indenture, or other instrument to which it is bound, (b) the
certificate of formation or organization, operating agreement, member control
agreement, limited liability company agreement, bylaws or other similar
governing documents of Seller, (c) any Order or (d) any Legal Requirement.

14

--------------------------------------------------------------------------------



                     5.4          Owned Real Property.

 

 

 

                         (a)          Schedule 5.4(a) lists, as of the Effective
Date, all real property acquired by Seller pursuant to the Bankruptcy Order.

 

 

 

                         (b)          Except as set forth on Schedule 5.4 (b),
Seller has not received written notice of any (i) condemnation, eminent domain,
expropriation or similar Proceeding applicable to the Owned Real Property, (ii)
Proceeding to change the zoning classification of any portion of the Owned Real
Property or (iii) imposition of any special assessments for public betterments
affecting the Owned Real Property, which in the case of each of clauses (i),
(ii) and (iii) would have, individually or in the aggregate, a Material Adverse
Effect.

 

 

                    5.5          Title; Liens and Encumbrances.

 

 

 

         (a)          Seller has not (i) granted any lien or security interest
on or in any Acquired Asset or (ii) assigned any rights under the Bankruptcy
Order.

 

 

 

         (b)          Seller owns and has title to each of the Acquired Assets
pursuant to the terms of the Bankruptcy Order, a copy of which is attached
hereto as Exhibit A.

                    5.6         Litigation. Except for the Bankruptcy Case or
any actions, pleadings, Orders or Proceedings in connection with said Bankruptcy
Case, including the Bankruptcy Order: (a) there are no Proceedings pending, or
to the Seller’s Knowledge, threatened, against the Seller with respect to the
Acquired Assets; (b) to the Seller’s Knowledge, there are no Proceedings pending
or threatened against the Acquired Assets; (c) no judgments have been filed of
record with any Governmental Authority against Seller with respect to the
Acquired Assets; and (d) to the Seller’s Knowledge, no judgments have been filed
of record with any Governmental Authority against the Acquired Assets.

                    5.7         Employment Matters. Seller does not have any
employees. Seller has no written or oral employee benefit plans.

                    5.8         Assigned Contracts. To Seller’s Knowledge, no
party to any Assigned Contract other than Freedom Fuels is in material breach or
default thereunder, except for any breaches or defaults that would not,
individually or in the aggregate, have a Material Adverse Effect.

                    5.9         Brokers or Finders. Neither Seller nor any
Person acting on behalf of Seller has paid or become obligated to pay any fee or
commission to any broker, finder, investment banker, agent or intermediary for
or on account of the transactions contemplated by this Agreement for which Buyer
is or will become liable, and Seller shall hold harmless and indemnify Buyer
from any claims with respect to any such fees or commissions.

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BUYER

          Buyer represents and warrants to Seller as follows:

                    6.1         Organization and Good Standing. Buyer is a
limited liability company, duly organized and validly existing under the laws of
the State of Iowa.

                    6.2         Authority; Validity. Buyer has the requisite
limited liability power and authority necessary to enter into and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement by Buyer have been
duly and validly authorized by all requisite limited liability company actions
in respect thereof. The consummation by Buyer of the transactions contemplated
herein have been duly and validly authorized by all requisite limited liability
company actions in respect thereof, provided that the Closing of said
transactions by Buyer is subject to Buyer Unitholder Approval in accordance with
Section 7.5(f). This Agreement has been duly and validly executed and delivered
by Buyer and each other Transaction Document to which Buyer is a party will be
duly and validly executed and delivered by Buyer at the Closing. This Agreement
and the other Transaction Documents to which Buyer is a party constitute the
legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with their respective terms, except as such enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to creditors’ rights generally or general
principles of equity.

15

--------------------------------------------------------------------------------



                    6.3           No Conflict. The execution and delivery of
this Agreement and the other Transaction Documents, and the consummation of the
transactions as provided for herein and therein, will not result in the breach
of any of the terms and provisions of, or constitute a default under, or
conflict with, or cause any acceleration of any obligation of Buyer under (a)
any agreement, indenture, or other instrument to which it is bound, (b) the
certificate of formation or organization, operating agreement, member control
agreement, limited liability company agreement, bylaws or other similar
governing documents of Buyer, (c) any Order or (d) any Legal Requirement.

                    6.4           Availability of Funds. Buyer at the Closing
will have at least $4,000,000.00 in immediately available funds, exclusive of
amounts available to be borrowed under the Loan Documents, to consummate the
transactions contemplated by this Agreement and the other Transaction Documents.

                    6.5           Litigation. There are no Proceedings pending
or, to the knowledge of Buyer, threatened, that would affect Buyer’s ability to
perform its obligations under this Agreement or any other Transaction Documents
or to consummate the transactions contemplated hereby or thereby.

                    6.6           Brokers or Finders. Neither Buyer nor any
Person acting on behalf of Buyer has paid or become obligated to pay any fee or
commission to any broker, finder, investment banker, agent or intermediary for
or on account of the transactions contemplated by this Agreement for which
Seller is or will become liable, and Buyer shall hold harmless and indemnify
Seller from any claims with respect to any such fees or commissions.

ARTICLE 7
ACTION PRIOR TO THE CLOSING DATE

                    7.1           Operations Prior to the Closing Date. Seller
covenants and agrees that, after the Effective Date and prior to the Closing
Date, Seller agrees that it will not sell, lease, transfer or dispose of any
Acquired Assets, grant any new mortgage or security interest on any Acquired
Assets in addition to the Permitted Encumbrances and/or Unpermitted Liens, or
modify or amend any Assigned Contract except as may be approved in writing by
Buyer.

                    7.2           Governmental Consents; Commercially Reasonable
Efforts.

 

 

 

                         (a)          To Seller’s Knowledge, in order for Buyer
to operate the Facility, Buyer will be required to have the Permits identified
in Schedule 7.2(a) transferred to Buyer by Governmental Authorities or otherwise
issued by Governmental Authorities in Buyer’s name, which transfer or issuance
will be in the discretion of such Governmental Authorities having jurisdiction
with respect to such Permits, and Seller makes no representation or warranty
that Buyer will be able to obtain the approval of such Governmental Authorities
with respect to such transfer or issuance. Further, Seller makes no
representation or warranty as to whether any Permits in addition to or
substitution for said Permits identified in Schedule 7.2(a) may be required by
any Governmental Authority and/or under any Legal Requirement.

16

--------------------------------------------------------------------------------




 

 

 

                         (b)          Subject to Section 2.5, Seller, on the one
hand, and Buyer, on the other hand, shall use all commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated hereby, including using all
commercially reasonable efforts to accomplish the following: (i) the taking of
all reasonable acts necessary to cause the conditions precedent set forth in
Article 9 and Article 10 to be satisfied; (ii) the obtaining of all necessary
Governmental Authorizations (including those referenced in paragraph (a)
immediately above) and the making of all necessary registrations, declarations
and filings (including registrations, declarations and filings with Governmental
Authorities, if any) and the taking of all reasonable steps as may be necessary
to avoid any Proceeding by any Governmental Authority; (iii) the defending of
any Proceedings challenging this Agreement or the consummation of the
transaction contemplated hereby, including seeking to have any stay or temporary
restraining order entered by any court or other Governmental Authority vacated
or reversed; (iv) subject to the provisions of Section 2.5 and Section 2.6, the
taking of all reasonable acts necessary to effectuate the transfer of the
Assigned Contracts and Transferable Permits; and (v) the execution or delivery
of any additional instruments necessary to consummate the transactions
contemplated hereby and to fully carry out the purposes of this Agreement.

 

 

 

                         (c)          With the exception of any communication or
filing involving Buyer and the SEC, to which this Section 7.2(c) shall not apply
and which instead shall be governed by Section 7.5 (including without
limitation, the filing of the Proxy Statement and periodic reports on Forms
10-K, 10-Q and 8-K, including for purposes of making public any private member
communication), the parties agree as follows: (i) Seller, on the one hand, and
Buyer, on the other hand, (x) shall promptly inform each other of any
communication from any Governmental Authority concerning this Agreement, the
transactions contemplated hereby, and any filing, notification or request for
approval, and (y) shall permit the other to review in advance any proposed
written or material oral communication or information submitted to any such
Governmental Authority in response thereto; (ii) none of Parties shall agree to
participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry with respect to this Agreement or the
transactions contemplated hereby, unless such Party consults with the other
Parties in advance (unless such consultation is not permitted by applicable
Legal Requirements) and, to the extent permitted by any such Governmental
Authority, gives the other Party the opportunity to attend and participate
thereat, in each case to the maximum extent practicable; and (iii) subject to
any restrictions under applicable Legal Requirements, Buyer, on the one hand,
and Seller, on the other hand, shall furnish the other with copies of all
correspondence, filings and communications (and memoranda setting forth the
substance thereof) between it and its Affiliates and their respective
Representatives on the one hand, and the Governmental Authority or members of
its staff on the other hand, with respect to this Agreement, the transactions
contemplated hereby (excluding documents and communications which are subject to
preexisting confidentiality agreements or to the attorney-client privilege or
work-product doctrine) or any such filing, notification or request for approval.
Each Party also shall furnish the other Party with such necessary information
and assistance as such other Party and its Affiliates may reasonably request in
connection with their preparation of necessary filings, registration or
submissions of information to the Governmental Authority in connection with this
Agreement, the transactions contemplated hereby and any such filing,
notification or request for approval. No Party shall be required by this Section
7.2 to provide any communication or information, or take any other action, that
would violate any Legal Requirement or confidentiality agreement or that would
cause the loss of any protections provided by the attorney-client privilege or
work-product doctrine.

17

--------------------------------------------------------------------------------



                    7.3          Operating Permits. As soon as practicable
following the Effective Date, Buyer shall file all applications and undertake
all activities reasonably necessary to obtain from any Governmental Authority
with jurisdiction over the Facility or the operations thereof, any and all such
approvals, consents, or other authorizations or Permits necessary for Buyer or
any agents or affiliates thereof to produce biodiesel or any co-products,
bi-products or wastes associated with such biodiesel production or otherwise to
operate the Facility.

                    7.4          Due Diligence. From the Effective Date until
the earlier of the Due Diligence Expiration Date or the termination of this
Agreement:

 

 

 

                        (a)          Seller shall furnish to Buyer and its
authorized Representatives such additional information relating to the Facility
or other Acquired Assets as Buyer shall reasonably request and shall permit
Buyer to make reasonable investigations of the Facility and the other Acquired
Assets and have reasonable access to the Facility to complete its due diligence,
provided that Buyer shall be obligated to obtain all consents or approvals
required by, and otherwise comply with the terms of, Section 2.5(b), and
Seller’s duties under this Section 7.4 shall be subject to Buyer’s compliance
with said Section 2.5(b). Without limiting the generality of the foregoing,
Seller shall furnish Buyer, with respect to the Owned Real Property, any
existing surveys, legal descriptions and title policies that are in the
possession of Seller.

 

 

 

                        (b)          Buyer shall furnish to Seller and its
authorized Representatives such additional information relating to Buyer as
Seller shall reasonably request and shall permit Seller to make reasonable
investigations of Buyer’s financial records and other documentation and
information in Buyer’s possession that may be relevant to the transactions
contemplated herein.

 

 

 

                        (c)          Each Party and its officers, directors,
employees, agents and representatives (including legal, accounting and financial
advisors) shall treat all documentation and information received pursuant to the
due-diligence investigation contemplated in this Section 7.4 as strictly
confidential, and shall not disclose such documentation or information to any
Person, other than said Party’s officers, directors, employees, agents and/or
representatives in connection with the evaluation thereof and consummation of
the transactions contemplated herein, except to the extent (a) such disclosure
is required by any law, rule or regulation, or by any Governmental Authority,
(b) such documentation and information is or becomes generally available to the
public other than as a result of a disclosure by the Party receiving such
documentation and information hereunder or by any of its officers, directors,
employees, agents and/or representatives, (c) such documentation and information
was obtained by the Party receiving the same hereunder, or by any of its
officers, directors, employees, agents and/or representatives, on a
non-confidential basis before or after said receipt pursuant to this Agreement,
from someone other than the Party delivering such documentation and information
hereunder or its officers, directors, employees, agents and/or representatives.
In the event that the transactions contemplated herein are not consummated and
this Agreement is terminated, the Party receiving such confidential
documentation and information hereunder and its officers, directors, employees,
agents and/or representatives shall, upon the request of the disclosing Party,
return to the disclosing Party or destroy all materials received pursuant to
this Section 7.4.

 

 

 

                        (d)          Subject to Section 9.5, Buyer shall
cooperate with Seller in all reasonable respects in connection with Seller
obtaining the Title Commitment and documentation related thereto; provided that
Seller shall not be required to provide an updated survey of the Owned Real
Estate, but Seller shall, to the extent required by the Title Company to issue
the Title Policy, reasonably cooperate with Buyer in obtaining an update of the
existing survey of the Owned Real Estate, and provided further that nothing in
this Section 7.4(d) shall require Seller to make any expenditure or incur any
obligation on its own or on behalf of Buyer.

18

--------------------------------------------------------------------------------




 

 

 

          7.5          Preparation of the Proxy Statement; Unitholder Meeting.

 

 

 

                         (a)          As soon as practicable following the date
of this Agreement, but in no event later than thirty (30) days after the
Effective Date, Buyer shall prepare and file the Proxy Statement with the SEC.
Seller shall have a reasonable opportunity to review the Proxy Statement and any
supplement thereto prior to the filing or submission thereof to the SEC.

 

 

 

                         (b)          Buyer, after filing the Proxy Statement,
shall as promptly as practical provide to or file with the SEC, to the extent
required by applicable Legal Requirements, any additional information with
respect to or any supplement or amendment to the Proxy Statement as required by
the SEC, or take such other action as is required by the SEC in connection with
the filing of the Proxy Statement.

 

 

 

                         (c)          If at any time prior to the Buyer
Unitholder Meeting (as defined below), any information relating to Seller or
Buyer, or any of their respective Affiliates, directors or officers, or any of
transactions contemplated by this Agreement, is discovered by Buyer such that
Buyer determines that, under applicable Legal Requirements, said information
must be set forth in an amendment or supplement to the Proxy Statement, Buyer
(i) shall promptly notify Seller of such determination, and (ii) as soon as
practical after such discovery, shall promptly file with the SEC an amendment or
supplement describing such information, and, to the extent required by
applicable Legal Requirements, disseminate such information to the unitholders
of Buyer.

 

 

 

                         (d)          Buyer, as soon as practical following
receipt of notification from the SEC that it has no further comments on the
Proxy Statement, and subject to compliance with SEC requirements and the
requirements of Buyer’s operating agreement and applicable Legal Requirements,
shall establish a record date for, duly call, give notice of, convene and hold a
special meeting of its unitholders (the “Buyer Unitholder Meeting”) for the
purpose of obtaining the Buyer Unitholder Approval. Buyer, through its Board of
Directors, subject to the fiduciary duties of said Board, shall recommend to
Buyer’s unitholders approval of the transactions contemplated herein in
accordance with the terms of this Agreement.

 

 

 

                         (e)          Buyer shall promptly notify Seller in
writing when (i) Buyer has received notification from the SEC that it has no
further comments on the Proxy Statement, and (ii) the Buyer Unitholder Approval
has been obtained or has been denied at the Buyer Unitholder Meeting.

 

 

 

                         (f)          Notwithstanding anything else provided in
this Agreement, and regardless of any actions or efforts taken by Buyer or by
any other party (including the SEC, the Board of Directors of Buyer, or the
unitholders of Buyer), if for any reason Buyer Unitholder Approval has not been
obtained by Buyer on or before the date one hundred (100) days after the
Effective Date (the “Unitholder Approval Deadline”), then Seller shall have the
right to terminate this Agreement pursuant to Article 12. In the event that
Seller exercises any such termination right at any time after the expiration of
the Unitholder Approval Deadline, Seller thereafter shall have no further
obligations under this Agreement, provided, that Seller shall be entitled to
have the Deposit disbursed immediately to it under the Deposit Escrow Agreement
and Section 2.7 notwithstanding the exercise of such termination right.

19

--------------------------------------------------------------------------------



ARTICLE 8
ADDITIONAL AGREEMENTS

 

 

 

          8.1          Taxes. Solely in the event of and following the Closing:

 

 

 

                         (a)          Seller shall be responsible for paying,
when due, any and all sales, use, property transfer, documentary, stamp,
registration, recording or similar Tax payable in connection with the sale or
transfer of the Acquired Assets (“Transfer Taxes”), provided that the actual
amount of such Transfer Taxes and any out-of-pocket expenses incurred in
connection with the preparation and filing of any Tax Returns in connection with
such Transfer Taxes shall be shared equally by Seller and Buyer. After Seller
has paid such Transfer Taxes and any costs of preparing the applicable Tax
Returns, Seller shall invoice Buyer for Buyer’s share of such amounts, and Buyer
shall promptly reimburse Seller for Buyer’s share of the same. Seller and Buyer
shall use reasonable efforts and cooperate in good faith to exempt the sale and
transfer of the Acquired Assets from any such Transfer Taxes. Seller shall
prepare and file all necessary Tax Returns or other documents with respect to
all such Transfer Taxes. In the event any such Tax Return requires execution by
Buyer, Seller shall prepare and deliver to Buyer a copy of such Tax Return at
least five days before the due date thereof, and Buyer shall, subject to its
review and approval of such Tax Return, promptly execute such Tax Return and
deliver it to Seller, which shall cause it to be filed.

 

 

 

                         (b)          All real and personal property Taxes,
similar ad valorem obligations levied with respect to the Acquired Assets and
other similar obligations (“Periodic Taxes”) payable in the year 2010
(regardless of the year for which such Periodic Taxes have been or are assessed)
shall be prorated between Buyer and Seller as of the Closing Date. Buyer shall
be responsible for preparing and filing any and all Tax Returns required to be
filed after the Closing Date with respect to Periodic Taxes; provided, however,
that such Tax Returns shall, to the extent they relate to a taxable period
included in the period ending with and including the Closing Date, be subject to
the review and approval of Seller, which approval shall not be unreasonably
withheld or delayed. All Periodic Taxes payable after the year 2010 (regardless
of the year for which such Periodic Taxes have been or are assessed) shall be
borne by Buyer.

 

 

 

                         (c)          Without limiting the generality of the
foregoing clause (b), Seller shall pay its allocable share of the fiscal year
2009/2010 real estate Taxes due in fiscal year 2010/2011, prorated through the
Closing Date, and any unpaid real estate Taxes payable in prior years. Buyer
shall pay all subsequent real estate Taxes. Seller shall pay on the Closing Date
any installments of any special assessments which are a lien on the Property as
of the Closing Date to the extent such special-assessment installments are
actually due prior to the Closing Date. Buyer shall pay all other special
assessments or installments not payable by Seller.

 

 

 

                         (d)          Buyer and Seller agree to furnish or cause
to be furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Facility and the other Acquired
Assets (including access to books and records) as is reasonably necessary for
the filing of all Tax Returns, the making of any election relating to Taxes, the
preparation for any audit by any taxing authority and the prosecution or defense
of any claims, suit or proceeding relating to any Tax; provided, however, that
neither Buyer nor any Seller shall be required to disclose the contents of its
income Tax Returns to any Person. Any expenses incurred in furnishing such
information or assistance pursuant to this Section 8.1(c) shall be borne by the
Party requesting it.

20

--------------------------------------------------------------------------------



                    8.2          Payments Received. Seller and its Affiliates,
on the one hand, and Buyer, on the other hand, each agree that, after the
Closing, each will hold and will promptly transfer and deliver to the other,
from time to time as and when received by them, any cash, checks with
appropriate endorsements (using their best efforts not to convert such checks
into cash) or other property that they may receive on or after the Closing which
properly belongs to the other and will account to the other for all such
receipts.

                    8.3          No Other Representations or Warranties.

 

 

 

                        (a)          Buyer acknowledges that, except for the
representations and warranties contained in Article 5, neither Seller nor any
other Person on behalf of Seller makes in this Agreement, or has made verbally
or in writing in any other instrument or document other than the Agreement, any
express or implied representation or warranty with respect to Seller or any of
the Acquired Assets (including representations and warranties as to title to or
the condition of the Facility or any other Acquired Assets or as to any
Confidentiality Arrangements or Potentially Confidential Information with
respect to the Assigned Contracts or any other Acquired Assets) or with respect
to any information provided by or on behalf of Seller to Buyer. Buyer’s
acceptance of the Deed pursuant to Article 4 of this Agreement shall constitute
Buyer’s acknowledgement and agreement (i) that neither Seller nor any Person on
behalf of Seller has made any written or verbal warranty or representation of
any kind with respect to the Acquired Assets, Assumed Liabilities or Excluded
Liabilities; (ii) that Buyer has not relied upon any written or verbal
representation or warranty made by Seller or any other Person on behalf of
Seller with respect to the Acquired Assets, Assumed Liabilities or Excluded
Liabilities; (iii) that Buyer has had such opportunity as it considers adequate
to inspect and examine the Facility and other Acquired Assets, and Buyer in fact
has conducted such inspections and examinations and such other due diligence as
it considers reasonable and necessary; and (iv) that based upon said
inspections, examinations and other due diligence, Buyer has determined that the
Acquired Assets in their condition as of the Closing (which condition shall be
“AS IS,” “WHERE IS” and “WITH ALL FAULTS” pursuant to Section 8.4) is fit for
and compatible with Buyer’s intended use and purposes.

 

 

 

                        (b)          In connection with investigation by Buyer,
Buyer has received or may receive from Seller certain projections,
forward-looking statements and other forecasts and certain business plan
information. Buyer acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans,
that Buyer is familiar with such uncertainties, that Buyer is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
projections, forecasts or plans), and that Buyer shall have no claim against
anyone with respect thereto. Accordingly, Buyer acknowledges that Seller make no
representation or warranty with respect to such estimates, projections,
forecasts or plans (including the reasonableness of the assumptions underlying
such estimates, projections, forecasts or plans).

21

--------------------------------------------------------------------------------



                    8.4          Acquired Assets “AS IS”; Buyer’s Acknowledgment
Regarding Same. Buyer agrees, warrants and represents that (a) subject to the
representations, warranties, terms and conditions contained in this Agreement,
Buyer is purchasing the Acquired Assets on an “AS IS,” “WHERE IS” and “WITH ALL
FAULTS” basis as of the Closing Date based solely on Buyer’s own investigation
of the Acquired Assets and (b) except as set forth in this Agreement, neither
Seller nor any broker or other Representative of Seller has made any warranties,
representations or guarantees, express, implied or statutory, written or oral,
respecting the Acquired Assets, any part of the Acquired Assets, the financial
performance of the Acquired Assets, or the physical or environmental condition
of the Acquired Assets. Buyer further acknowledges that the consideration for
the Acquired Assets specified in this Agreement has been agreed upon by Seller
and Buyer after good-faith arms-length negotiation in light of Buyer’s agreement
to purchase the Acquired Assets “AS IS,” “WHERE IS,” and “WITH ALL FAULTS”.
Buyer agrees, warrants and represents that, except as set forth in this
Agreement, Buyer has relied, and shall rely, solely upon its own investigation
of all such matters, and that Buyer assumes all risks with respect thereto.
EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER MAKES NO EXPRESS WARRANTY, NO
WARRANTY OF MERCHANTABILITY, NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE,
AND NO IMPLIED OR STATUTORY WARRANTY WHATSOEVER WITH RESPECT TO ANY REAL OR
PERSONAL PROPERTY OR ANY FIXTURES OR THE ACQUIRED ASSETS.

                    8.5          Mobilization, Utilities. Buyer hereby
acknowledges that the Facility is not in operation as of the Effective Date, and
that prior to commencement of operation of the Facility various costs and
expenses with respect to mobilization, evaluation and/or start-up may need to be
incurred, including, for example, charges relating to utilities, Equipment or
components of the Facility to confirm that the same are available and in working
order. Buyer shall pay all such mobilization, evaluation and/or start-up costs
and expenses regardless of whether the same are incurred before or after the
Closing Date; provided, however, that no such mobilization, evaluation and/or
start-up costs and expenses for which Buyer will be responsible shall be
incurred prior to the Closing Date unless requested, or consented to, by Buyer;
and provided further that to the extent that any utility charges have been
incurred by Seller prior to the Closing Date for purposes of “mothballing” the
Facility, Seller shall be responsible for such utility charges.

22

--------------------------------------------------------------------------------



                    8.6          Reserve; Certain Insurance Matters.

 

                        (a)          On the Closing Date, Buyer shall establish
a cash reserve in the amount of $250,000 or such lesser amount as is established
under subparagraph (b) immediately below (the “Hold Back”). Buyer shall deposit
the Hold Back on the Closing Date with the Hold-Back Escrow Agent in cash
payable by wire transfer or other immediately available funds which shall be
governed by the terms of this Section 8.6 and the Hold-Back Escrow Agreement.
Interest shall be payable on the Hold Back as set forth in the Hold-Back Escrow
Agreement. The Hold Back shall not be included as part of the Deposit required
by Section 2.7.

 

 

 

                        (b)          The Hold Back shall be used solely for the
purposes set forth in, and in accordance with, this Section 8.6, Schedule 8.6(a)
identifying certain Facility repairs, and Schedule 8.6(b) identifying certain
environmental investigatory and corrective actions with respect to the
Environmental Condition and the Facility. Within one hundred twenty (120) days
after the Effective Date, the Parties shall mutually agree on the scope of work
to be completed under Schedule 8.6(a) referenced below. Within sixty (60) days
after the Effective Date, the Parties shall mutually agree on the scope of work
to be completed under Schedule 8.6(b) referenced below. Each of said agreements
shall include necessary line-item details for the work to be performed, time
schedules, budgets, and Hold-Back draw procedures; provided, however, that the
scopes of work, time schedules and budgets shall be based on reasonable and
customary industry standards with respect to the Facility repairs and
environmental investigatory and corrective actions contemplated by Schedules
8.6(a) and (b) (collectively, the “Work”); and provided further that the budgets
in aggregate for the Work shall not exceed $250,000. If the Parties are not able
to mutually agree on the Work (including the time schedules and budgets)
required by this subparagraph (b) within sixty (60) days of the Effective Date
for the Work contemplated by Schedule 8.6(b) or within one hundred twenty (120)
days of the Effective Date for the Work contemplated by Schedule 8.6(a), and
Closing hereunder has not yet occurred on or before either of these applicable
deadlines, then this Agreement shall terminate unless the Parties otherwise
agree on protocols and procedures for implementing this Section 8.6.

 

 

 

                        (c)          Buyer shall complete the Work as
contemplated by Schedule 8.6(a) and Schedule 8.6(b), in each case in accordance
with the scopes of work and time schedules referenced in subparagraph (b)
immediately above and in compliance with all applicable Legal Requirements.
Buyer shall be solely responsible for completing the Work, and Seller shall have
no responsibility for said Work except for providing funds in connection
therewith pursuant to the Hold Back and, if applicable, the Insurance Funds
(defined below), in accordance with this Section 8.6. Buyer, at its expense
(provided said expense shall include Buyer’s access to the Hold Back and if
applicable, Insurance Funds as set forth in this Section 8.6), shall be
responsible for completing the Work regardless of the cost thereof, including if
such cost exceeds the amounts budgeted pursuant to subparagraph (b) above and/or
exceeds the amounts in the Hold-Back and, if applicable, the Insurance Funds.

 

 

 

                        (d)          Upon the mutual agreement and direction of
the Parties, as more fully set forth in the Hold-Back Escrow Agreement, the
Hold-Back Escrow Agent shall directly disburse funds, on behalf of Buyer, to
third parties for payment of the Work that they have performed on behalf of
Buyer in accordance with this Section 8.6, up to a maximum amount equal to the
(i) the Hold Back, and (ii) if applicable under subparagraph (f) below, the
Insurance Funds, provided that such payment shall be subject to the following:
(i) such Work has satisfied the requirements of Schedule 8.6(a) and Schedule
8.6(b), as applicable, including the scopes of work and time schedules
established in connection therewith; (ii) the Work is completed in compliance
with applicable Legal Requirements; (iii) the payments are for reasonable,
out-of-pocket expenses actually incurred by Buyer to third parties to complete
the Work and (iv) Buyer has satisfied the protocols and procedures governing the
Hold-Back Escrow Agreement, including those procedures requiring Borrower to
provide evidence, in a form reasonably satisfactory to Seller, of the amounts
actually due to such third parties for the Work.

23

--------------------------------------------------------------------------------




 

 

 

                        (e)          Buyer shall make all requests for payment
to third parties pursuant to subparagraph (d) of this Section 8.6 no later than
the first annual anniversary of the Closing Date (the “Payment Deadline”). In
the event that amounts paid under said subparagraph (d) for the Work performed
are less than the amount of the Hold Back, then the undistributed balance of the
Hold Back shall be paid to Seller no later than five (5) business days after the
expiration of the Payment Deadline.

 

 

 

                        (f)          Seller shall utilize commercially
reasonable efforts to obtain any reimbursement or other recovery (“Insurance
Funds”) contractually available to Seller from the Chubb Group of Insurance
Companies (“Chubb”) under that certain energy industries insurance policy number
3584-88-77-CHI to the extent said policy is applicable to the environmental
investigatory and corrective actions required under Schedule 8.6(b). The parties
acknowledge that there is no pending claim with Chubb for said Insurance Funds,
if any, and no determination has been made by Seller as to whether there is a
basis for such claim. If Seller obtains any such Insurance Funds with respect to
said environmental investigatory and corrective actions, then Seller shall
promptly convey to Buyer such Insurance Funds less any actual costs incurred by
Seller in obtaining said Insurance Funds, but only to the extent that the amount
of the Hold Back paid pursuant to subparagraph (d) of this Section 8.6 is less
than the reasonable, out-of-pocket costs actually incurred by Buyer for the
Work. Buyer shall reasonably cooperate with Seller in connection with Seller’s
efforts to obtain Insurance Funds under this subparagraph (f), including
providing Seller with documentation and other information reasonably requested
by Seller with respect to any Work performed by Buyer and any costs incurred in
connection with such Work.

 

 

 

                        (g)          In no event shall the aggregate funds
disbursed on behalf of Buyer under this Section 8.6 in respect of the Hold Back
and if applicable, the Insurance Funds exceed the reasonable, out-of-pocket
costs actually incurred by Buyer in completing the Work.

 

 

 

                        (h)          Buyer shall promptly certify in writing to
Seller when the Work required under this Section 8.6 has been completed.

 

 

 

                        (i)          Seller shall have the right, but not the
duty, to inspect said Work from time to time as it is being performed by Buyer,
and within thirty (30) days after Buyer has provided the certification of
completion required under subparagraph (h) immediately above. Buyer shall
provide Seller with such reports and other information with regard to the status
of the completion of the Work, and of the costs incurred in connection
therewith, as Seller reasonably requests from time to time.

ARTICLE 9
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

          The obligations of Buyer to consummate the transactions contemplated
by this Agreement are subject to the satisfaction or waiver, at or prior to the
Closing or such earlier date as set forth below, of each of the following
conditions. To the extent that the deadline for satisfaction of any of the
conditions set forth below is on a date prior to the Closing Deadline, Buyer
shall be deemed to have waived such condition as a condition precedent to
Closing if it does not object in writing, delivered to Seller, on or before the
applicable deadline:

24

--------------------------------------------------------------------------------



                    9.1       Accuracy of Representations. Each of the
representations and warranties of Seller contained in Article 5 shall be true
and correct in all material respects as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date, and Buyer shall
have received a certificate of Seller to such effect signed by a duly authorized
officer thereof.

                    9.2       Seller’s Performance. Seller shall have performed
and complied with in all material respects the covenants and agreements that
Seller is required to perform or comply with pursuant to this Agreement at or
prior to the Closing, and Buyer shall have received a certificate of Seller to
such effect signed by a duly authorized officer thereof.

                    9.3       Seller’s Deliveries. Each of the deliveries
required to be made to Buyer pursuant to Section 4.3 shall have been so
delivered.

                    9.4       Due Diligence. Buyer shall not have terminated
this Agreement, on or before the Due Diligence Expiration Date, in accordance
with Section 12.1(b) hereof as a result of its due diligence investigation
pursuant to Section 7.4(a).

                    9.5       Title Policy and Objections. Buyer’s Objections
(as defined herein), if any, shall have been satisfied or waived pursuant to
this Section 9.5:

 

 

 

                      (a)          Seller shall provide to Buyer, by no later
than forty-five (45) days after the Effective Date, from First American Title
Insurance Company or such other title company mutually agreed upon by the
Parties (the “Title Company”), a commitment (the “Title Commitment”) for an
owner’s title insurance policy on the Owned Real Property (the “Title Policy”)
in form and substance reasonably acceptable to Buyer, insuring Buyer as having
fee simple title to the Owned Real Property, subject only to Permitted
Encumbrances that Buyer has not objected to or waived pursuant to Section
9.5(c).

 

 

 

                      (b)          Seller shall, to the extent required by the
Title Company to issue the Title Policy, reasonably cooperate with Buyer in
obtaining an update of the existing survey of the Owned Real Property, provided
in connection therewith Seller shall not be required to make any expenditure or
incur any obligation on its own or on behalf of Buyer, and Buyer shall be
responsible for obtaining any such survey update.

 

 

 

                      (c)          Buyer shall have twenty (20) days after
receipt of the Title Commitment to provide Seller with written notice (the
“Objections”) specifying any Encumbrances to which Buyer objects and any other
alleged defects in the title to the Owned Real Property. Buyer’s failure to
provide such Objections within said twenty (20)-day limit shall constitute a
waiver of Objections with respect to any matters disclosed in the Title
Commitment. Seller, in its sole discretion, may undertake to cure any Objections
timely delivered by Buyer in accordance with this Section 9.5, but Seller shall
have no obligation to do so. Seller also may elect, in its sole discretion, not
to cure any Objections, in which event Seller may elect to terminate this
Agreement in accordance with Article 12. If Seller commences to cure any
Objection, such election shall not preclude Seller from thereafter, at any time,
ceasing such cure and terminating this Agreement pursuant to Article 12. If, in
connection with any Objections from Buyer, Seller provides notice of termination
in accordance with Article 12, Buyer may thereafter waive any or all Objections,
and Seller then may not exercise its termination rights relating to said waived
Objection if Buyer provides Seller with written notice of its waiver of said
Objection within three (3) business days after receiving Seller’s notice of
termination, provided that if Buyer at any time elects to waive less than all of
its Objections, nothing shall prevent Seller from exercising its termination
rights under Article 12 with respect to any Objection not waived by Buyer. In
the event that Buyer makes any timely Objections hereunder, and Seller exercises
its cure rights with respect thereto and does not terminate this Agreement in
connection therewith, the Title Policy shall be revised, to the reasonable
satisfaction of Buyer and Seller, to incorporate any such cure completed or
caused by Seller.

25

--------------------------------------------------------------------------------




 

 

 

                      (d)          The Title Company at Closing shall issue a
Title Policy without any material revisions to the Title Commitment except for
such revisions made in accordance with subparagraph (c) immediately above to
reflect any cure completed or caused by Seller in response to timely Objections
from Buyer.

                    9.6        Lien Search Results. Buyer shall have received,
at its sole expense, results of UCC, tax, lien, judgment and pending suit
searches, confirming the absence of Encumbrances on the Acquired Assets (other
than Permitted Encumbrances and the Unpermitted Liens) that would have a
Material Adverse Effect; provided, however, that nothing in this Section 9.6
shall affect the representations and warranties of Seller set forth herein.

                    9.7        Damage to Acquired Assets. There shall not have
occurred any damage, loss, destruction or condemnation of Acquired Assets that
would have a Material Adverse Effect.

                    9.8        Financing. Seller and Buyer shall have entered
into the Loan Documents, and all conditions precedent contained in the Loan
Documents shall have been satisfied or waived such that the lender(s) under the
Loan Documents shall be obligated to advance on the Closing Date $6,000,000 for
Buyer to consummate the transactions contemplated by this Agreement.

                    9.9        Buyer Unitholder Approval. Buyer shall have
obtained the Buyer Unitholder Approval in accordance with Section 7.5(f).

                    9.10       No Order. No Governmental Authority shall have
enacted, issued, promulgated or entered any Order which is in effect and which
has the effect of making illegal or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement.

                    9.11       Governmental Authorizations. Any Governmental
Authorizations necessary for consummation of the transactions contemplated by
this Agreement shall have been obtained by the Due Diligence Expiration Date.

                    9.12       Consents. Any consents or approvals required of
any third parties, including any Persons participating in the transactions
contemplated by the Loan Documents, have been obtained by Buyer, provided, that
all such third-party consents or approvals, other than the Buyer Unitholder
Approval (which shall be subject to the Unitholder Approval Deadline) and other
than those from any of the lenders under the Loan Documents, shall have been
obtained by the Due Diligence Expiration Date.

                    9.13        IDED. A lien waiver shall have been obtained by
Seller, by the Due Diligence Expiration Date, from the Iowa Department of
Economic Development (“IDED”) confirming that IDED’s claim in the Bankruptcy
Case has been satisfied, waived or otherwise resolved.

                    9.14        Seller’s Cure Rights. In the event that Buyer
elects not to close the transactions contemplated by this Agreement because any
condition precedent under this Article 9 has not been satisfied, and such
condition has not been waived, Buyer shall provide Seller with a written notice
specifying each such condition precedent that Buyer asserts has not been
satisfied. Upon receipt of such written notice, Seller in its sole discretion
shall have the right, but not the obligation, to cure any such unsatisfied
condition, but only to the extent that Seller can actually cure such unsatisfied
condition. In the event that Seller has completed said cure and caused such
conditions to be satisfied in accordance with this Article 9 within twenty (20)
days after receiving such written notice from Buyer (or such shorter cure period
as applicable to Sections 9.1—9.3 under Article 12), then Buyer shall be
required to close the transactions herein contemplated; provided, however, that
in the event that any condition shall have been cured by Seller before the
termination of the applicable cure-period, then at the election of Buyer, the
Closing Date shall be extended by the number of days actually elapsed before the
completion of said cure.

26

--------------------------------------------------------------------------------



ARTICLE 10
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE

          Seller’s obligation to consummate the transactions contemplated by
this Agreement is subject to the satisfaction or waiver, at or prior to the
Closing, of each of the following conditions:

                    10.1     Accuracy of Representations. Each of the
representations and warranties of Buyer contained in Article 6 shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date, and Seller shall have
received a certificate of Buyer to such effect signed by a duly authorized
officer thereof.

                    10.2     Buyer’s Performance. Buyer shall have performed and
complied with in all material respects the covenants and agreements that Buyer
is required to perform or comply with pursuant to this Agreement at or prior to
the Closing, and Seller shall have received a certificate of Buyer to such
effect signed by a duly authorized officer thereof.

                    10.3     Buyer’s Deliveries. Each of the deliveries required
to be made to Seller pursuant to Section 4.2 shall have been so delivered.

                    10.4     Due Diligence. Seller shall be satisfied with the
results of its due diligence investigation pursuant to Section 7.4(b), including
any due diligence relating to Buyer’s compliance with the requirements of the
Loan Documents, and Seller shall have received any consents or approvals of any
Persons necessary for execution of the Loan Documents and consummation of the
transactions contemplated by said Loan Documents, including any consents and
approvals from any and all participants in the loan to be made pursuant to the
Loan Documents.

                    10.5     No Order. No Governmental Authority shall have
enacted, issued, promulgated or entered any Order which is in effect and which
has the effect of making illegal or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement.

                    10.6     Governmental Authorizations. Any Governmental
Authorizations necessary for consummation of the transactions contemplated by
this Agreement shall have been obtained.

                    10.7     Consents. Any consents or approvals required of any
third parties, including any Persons participating in the transactions
contemplated by the Loan Documents, have been provided.

                    10.8     Financing. Seller and Buyer shall have entered into
the Loan Documents, and all conditions precedent contained in the Loan Documents
shall have been satisfied or waived such that the lender(s) under the Loan
Documents shall be obligated to advance on the Closing Date $6,000,000 for Buyer
to consummate the transactions contemplated by this Agreement.

27

--------------------------------------------------------------------------------



                    10.9     IDED. A lien waiver shall have been obtained from
the Iowa Department of Economic Development (“IDED”) confirming that IDED’s
claim in the Bankruptcy Case has been satisfied, waived or otherwise resolved.

                    10.10   Buyer’s Cure Rights. In the event that Seller elects
not to close the transactions contemplated by this Agreement because any
condition precedent under this Article 10 has not been satisfied, and such
condition has not been waived, Seller shall provide Buyer with a written notice
specifying each such condition precedent that Seller asserts has not been
satisfied. Upon receipt of such written notice, Buyer in its sole discretion
shall have the right, but not the obligation, to cure any such unsatisfied
condition, but only to the extent that Buyer can actually cure such unsatisfied
condition. In the event that Buyer has completed said cure and caused such
conditions to be satisfied in accordance with this Article 10 within twenty (20)
days after receiving such written notice from Seller (or such shorter cure
period as applicable to Sections 10.1—10.3 under Article 12), then Seller shall
be required to close the transactions herein contemplated; provided, however,
that in the event that any condition shall have been cured by Buyer before the
termination of the applicable cure-period, then at the election of Seller, the
Closing Date shall be extended by the number of days actually elapsed before the
completion of said cure.

ARTICLE 11
LIMITED EXCLUSIVITY

                    11.1     Buyer’s Limited Exclusive Window. Unless this
Agreement has been earlier terminated by either Party in accordance with Article
12, Seller shall not enter into any written or oral agreement or written or oral
understanding to sell, agree in writing to sell, or sell the Acquired Assets to
any party other than Buyer, including by way of merger, consolidation or other
business combination of Seller with such party (hereinafter a “Third-Party
Sale”), from the period commencing on the Effective Date and ending at 12:00
midnight Central time on the Expiration Date (such period hereinafter shall be
referred to as the “Buyer’s Window”); provided, that in the event that Buyer, in
accordance with Section 7.5, on or before the Expiration Date: (a) notifies
Seller that Buyer has obtained Buyer Unitholder Approval before expiration of
the Unitholder Approval Deadline, and (b) makes the Deposit in compliance with
Section 2.7, then the ending date for Buyer’s Window shall be extended until
12:00 midnight Central time on the Closing Deadline.

                    11.2     Seller’s Safe Harbor. The Parties acknowledge and
agree that the purpose and effect of Section 11.1 is to provide Buyer with a
limited exclusive opportunity to consummate the transactions contemplated by
this Agreement during the Buyer’s Window if all of the terms and conditions of
this Agreement are satisfied, and that this Article 11 is not intended to impose
“no-shop” obligations or restrictions upon Seller. Without limiting the
generality of the immediately proceeding sentence, nothing in this Article 11 is
intended to limit, restrict or prohibit, and shall not act to limit, restrict or
prohibit, the ability or right of Seller or any of its owners, directors,
officers, employees, representatives or agents from taking any action, directly
or indirectly, to: (A) participate, initiate, engage or otherwise enter in or
entertain (including by way of furnishing or disclosing information with respect
to the Acquired Assets or providing access to the Acquired Assets for purposes
of inspection or evaluation) any communications or negotiations with any third
party concerning any sale and purchase or other form of acquisition of the
Acquired Assets or any portion thereof (including by way of merger,
consolidation or other business combination involving the Seller), or
participate, initiate, engage or otherwise enter in or entertain inquiries or
proposals concerning, or which could reasonably be expected to lead to, any of
the foregoing (collectively, hereinafter a “Potential Acquisition Transaction”);
or (B) negotiate or perform any other activity intended or designed to
facilitate the efforts of any third party relating to a Potential Acquisition
Transaction; provided, that Seller may not enter into any agreement or
understanding requiring the Seller to abandon, terminate or fail to consummate
the sale of the Acquired Assets to Buyer during Buyer’s Window as contemplated
by this Agreement.

28

--------------------------------------------------------------------------------



ARTICLE 12
TERMINATION

                    12.1     Termination Events. Anything contained in this
Agreement to the contrary notwithstanding, this Agreement may be terminated at
any time prior to the Closing Date:

 

 

 

                    (a)          by either Seller or Buyer:


 

 

 

                    (i)          if a Governmental Authority issues a final,
non-appealable ruling or Order prohibiting the transactions contemplated hereby;

 

 

 

                    (ii)         by mutual written consent of Seller and Buyer;

 

 

 

                    (iii)        if the Parties fail to timely agree on the
protocols and procedures required by Section 8.6(b) to implement the actions
contemplated by Schedules 8.6(a) and (b);

 

 

 

                    (iv)        by written notice to the other Party following
the Closing Deadline if the Closing shall not have occurred on or before the
Closing Deadline through no fault of (i) Buyer, in the case of notice from
Buyer, or (ii) Seller, in the case of notice from Seller; provided, however,
that any such termination notice by either Party shall be subject to the cure
rights set forth in Article 9 or Article 10, as applicable;

 

 

 

                    (v)         by giving written notice at any time in the
event that, on or after the Effective Date (but prior to the Closing Date),
either house of the United States Congress votes to reject that certain federal
tax program commonly known as the “Biodiesel Credit” or “Blender’s Credit” or if
any bill containing such credit is vetoed by the United States President and
such veto is not overridden by Congress with the result that the bill is not
enacted into law


 

 

 

                    (b)          by Buyer giving timely written notice to Seller
on the date thirty (30) days after the Effective Date (the “Due Diligence
Expiration Date”) if Buyer is not satisfied in its sole discretion with the
results of its due diligence regarding the Acquired Assets pursuant to Section
7.4(a), provided that if Buyer does not give such notice to Seller on or before
the Due Diligence Expiration Date, Buyer will be deemed to have waived its right
to terminate this Agreement pursuant to this Section 12.1(b);

 

 

 

                    (c)          by Buyer giving timely written notice to Seller
on or before the Unitholder Approval Deadline if the Buyer Unitholder Approval
shall not have been obtained pursuant to Section 7.5(f), provided that if Buyer
does not give such notice to Seller on or before such Unitholder Approval
Deadline, Buyer will be deemed to have waived its right to terminate this
Agreement pursuant to this Section 12.1(c);

 

 

 

                    (d)          by Buyer giving timely written notice in the
event of any breach by Seller of any of Seller’s agreements, covenants,
representations or warranties contained herein (provided such breach would
result in the failure of a condition set forth in Section 9.1, Section 9.2 or
Section 9.3 to be satisfied) and the failure of Seller to cure such breach
within fourteen (14) days after delivery of written notice from Buyer specifying
particularly such breach; provided, that such breach is capable of being cured
and Seller, in its sole discretion, elects to cure such breach; and provided
further, however, that in the event that any breach shall have been cured before
the expiration of the fourteen (14) day cure-period, at the election of Buyer
the Closing Date shall be extended by the number of days actually elapsed before
the cure of such breach;

29

--------------------------------------------------------------------------------




 

 

 

                    (e)          by Buyer giving timely written notice in the
event that a condition set forth in Sections 9.4 – 9.13 has not been satisfied,
unless such condition has been waived, and the failure of Seller to cure such
unsatisfied condition within twenty (20) days after delivery of written notice
from Buyer specifying particularly such condition; provided, that such
unsatisfied condition is capable of being cured and Seller, in its sole
discretion, elects to cure such condition in accordance with Section 9.14; and
provided further, however, that in the event that any such unsatisfied condition
shall have been cured before the expiration of the twenty (20) day cure-period,
at the election of Buyer the Closing Date shall be extended by the number of
days actually elapsed before the cure of such condition;

 

 

 

                    (f)          by Seller in the event of any breach by Buyer
of any of Buyer’s agreements, covenants, representations or warranties contained
herein (provided such breach would result in the failure of a condition set
forth in Section 10.1, Section 10.2 or Section 10.3 to be satisfied) and the
failure of Buyer to cure such breach within fourteen (14) days after delivery of
notice from Seller specifying particularly such breach; provided, that such
breach is capable of being cured and Buyer, in its sole discretion, elects to
cure such breach; and provided further, however, that in the event that any
breach shall have been cured before the expiration of the fourteen (14) day
cure-period, at the election of Seller the Closing Date shall be extended by the
number of days actually elapsed before the cure of such breach;

 

 

 

                    (g)          by Seller giving written notice at any time
after expiration of the Unitholder Approval Deadline, pursuant to Section
7.5(f), if the Buyer does not provide written notification to Seller that the
Buyer Unitholder Approval has been obtained by such applicable deadline in
accordance with Section 7.5;

 

 

 

                    (h)          by Seller giving written notice at any time
after the Expiration Date, if either (a) the Buyer does not provide written
notification to Seller by the Expiration Date that the Buyer Unitholder Approval
has been obtained before expiration of the Unitholder Approval Deadline under
Section 7.5(f), and/or (b) the failure of Buyer to make the Deposit as required
by Section 2.7 on or before the Expiration Date;

 

 

 

                    (i)          by Seller giving written notice in the event
that Seller elects to terminate the Agreement in accordance with Section 9.5
after receiving any Objections from Buyer, provided that Buyer has not made a
timely waiver of its Objections pursuant to Section 9.5; and

 

 

 

                    (j)          by Seller giving timely written notice in the
event that a condition precedent set forth in Sections 10.4 – 10.9 has not been
satisfied, unless such condition has been waived, and the failure of Seller to
cure such condition within twenty (20) days after delivery of written notice
from Buyer specifying particularly such condition; provided, that such condition
is capable of being cured and Buyer, in its sole discretion, elects to cure such
condition in accordance with Section 10.10; and provided further, however, that
in the event that any breach shall have been cured before the expiration of the
twenty (20) day cure-period, at the election of Seller the Closing Date shall be
extended by the number of days actually elapsed before the cure of such breach.

30

--------------------------------------------------------------------------------



                    12.2     Effect of Termination. In the event of termination
of this Agreement by Buyer or Seller pursuant to this Article 12, except as
otherwise provided in this Section 12.2 or Section 12.3, all rights and
obligations of the Parties under this Agreement shall terminate without any
liability of any Party to any other Party; provided, however, that nothing
herein shall relieve any Party from liability for breach of this Agreement prior
to such termination or limit the rights and remedies of either Party at law or
in equity. The provisions of this Section 12.2 and Section 2.7 and, to the
extent applicable, Articles 1, 11 and 13, shall expressly survive the expiration
or termination of this Agreement. The termination or expiration of this
Agreement shall have no affect on the Deposit Escrow Agreement, and following
such expiration or termination of this Agreement, the Deposit shall be
distributed to Seller in accordance with the provisions of the Deposit Escrow
Agreement regardless of the reason for such termination or expiration and
regardless of the party that exercise its termination rights hereunder.

                    12.3     Expenses in the Event of Termination. Without
limiting the general provisions of Section 12.2, if this Agreement is terminated
by Buyer or Seller pursuant to this Article 12, then each Party shall be
responsible for all of its own costs and expenses, including any professional
fees, incurred in connection with this Agreement or the transactions herein
contemplated.

                    12.4     Rights and Remedies. Unless otherwise provided
herein, any and all rights and remedies conferred in this Agreement upon a Party
will be deemed cumulative with and not exclusive of any other right or remedy
conferred hereby or by law or equity upon such Party, and the exercise by a
Party of any one remedy will not preclude the exercise of any other right or
remedy. Without limiting the generality of the foregoing sentence, the Parties
also acknowledge and agree as follows. A Party’s exercise of any rights provided
herein to terminate this Agreement shall not constitute an election of remedies
that will preclude it from exercising any and all other rights and remedies
provided hereby or by law or equity. Irreparable harm for which monetary damages
would not be an adequate remedy would occur in the event of any breach of this
Agreement, and accordingly, in addition to any other rights and remedies to
which the Parties are entitled, each Party shall be entitled seek injunctive
relief to prevent a breach of this Agreement and to specifically enforce the
terms hereof. To the extent the terms of Article 11 are contrary to this Section
12.4, Article 11 shall be controlling.

ARTICLE 13
GENERAL PROVISIONS

                    13.1     Survival. Except as provided in this Section 13.1,
all representations and warranties contained herein or in any certificated
deliveries hereunder, and all covenants and agreements contained herein, shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby until the second annual anniversary of the
Closing Date, except that the representations, warranties, covenants and
agreements made in Section 8.6 shall survive until the second annual anniversary
after the date on which Buyer has completed the Work as certified pursuant to
Section 8.6(h). Any claim by any Party for any breach of any representation or
warranty provided herein, or of any covenants or agreements contained herein, or
for any other default under or breach of this Agreement, shall be brought on or
before the second annual anniversary of the Closing Date, or in the case of any
claim under Section 8.6, the second annual anniversary of the date on which the
Work required therein has been completed; provided, however, that this Section
13.1 shall not be applicable to the Loan Documents or to any of the obligations,
rights or remedies provided in such Loan Documents.

                    13.2     Public Announcements. Unless otherwise required by
applicable Legal Requirement or by obligations of Buyer or Seller or their
respective Affiliates pursuant to any listing agreement with or rules of any
securities exchange, Buyer, on the one hand, and Seller, on the other hand,
shall consult with each other before issuing any other press release or
otherwise making any public statement with respect to this Agreement, the
transactions contemplated hereby or the activities and operations of the other
and shall not issue any such release or make any such statement without the
prior written consent of the other (such consent not to be unreasonably withheld
or delayed).

31

--------------------------------------------------------------------------------



                    13.3     Notices. All notices, consents, waivers and other
communications under this Agreement must be in writing and shall be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile or electronic mail (with written confirmation of
receipt), (c) received by the addressee, if sent by a delivery service (prepaid,
receipt requested) or (d) received by the addressee, if sent by registered or
certified mail (postage prepaid, return receipt requested), in each case to the
appropriate addresses, representatives (if applicable) and facsimile numbers set
forth below (or to such other addresses, representatives and facsimile numbers
as a Party may designate by notice to the other Parties):

 

 

 

 

 

(i)

If to Seller:

 

 

 

 

 

 

 

 

OSM—REO FF, LLC

 

 

 

225 South Sixth Street, Suite 2800

 

 

 

Minneapolis, MN 55402

 

 

 

Attn: Steph Lunde

 

 

 

Telephone: (612) 376-1486

 

 

 

Facsimile: (612) 692-5107

 

 

 

Email: Stephanie.Lunde@osm-mail.com

 

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

 

 

Leonard, Street and Deinard

 

 

 

150 South Fifth Street, Suite 2300

 

 

 

Minneapolis, MN 55402

 

 

 

Attn: Timothy Ring, Esq.

 

 

 

Email: timothy.ring@leonard.com

 

 

 

Facsimile: (612)335-1657

 

 

 

 

 

(ii)

If to Buyer:

 

 

 

 

 

 

 

 

Soy Energy, LLC

 

 

 

Attn: Chuck Sand

 

 

 

4765 Highway 143

 

 

 

P.O. Box 648

 

 

 

Marcus, Iowa 50135

 

 

 

Telephone: (712) 376-4135

 

 

 

Email: csand@sandsofiowa.com

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

Soy Energy, LLC

 

 

 

Attn: Rick Davis

 

 

 

4832 G Avenue

 

 

 

P.O. Box 663

 

 

 

Marcus, Iowa 50135

 

 

 

Telephone: (712) 376-2081

 

 

 

Email: rdavis@midlands.net

 

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

 

 

BrownWinick

 

 

 

666 Grand Avenue, Suite 2000

 

 

 

Des Moines, IA 50309

 

 

 

Attn: Thomas Johnson, Esq.

 

 

 

Email: johnson@brownwinick.com

 

 

 

Facsimile: (515) 323-8514

32

--------------------------------------------------------------------------------



                    13.4     Waiver. Neither the failure nor any delay by any
Party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement shall operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power,
or privilege shall preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no waiver that may be given by a
Party shall be applicable except in the specific instance for which it is given,
and (b) no notice to or demand on one Party shall be deemed to be a waiver of
any right of the Party giving such notice or demand to take further action
without notice or demand.

                    13.5     Entire Agreement; Amendment. This Agreement
(including the Schedules and the Exhibits) and the other Transaction Documents
supersede all prior agreements between Buyer, on the one hand, and Seller, on
the other hand, with respect to its subject matter and constitute a complete and
exclusive statement of the terms of the agreements between Buyer, on the one
hand, and Seller, on the other hand, with respect to their subject matter. This
Agreement may not be amended except by a written agreement executed by all of
the Parties.

                    13.6     Assignment. This Agreement, and the rights,
interests and obligations hereunder, shall not be assigned by any Party by
operation of law or otherwise without the express written consent of the other
Parties (which consent may be granted or withheld in the sole discretion of such
other Party).

                    13.7     Severability. The provisions of this Agreement
shall be deemed severable, and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof. If any provision of this Agreement, or the application
thereof to any Person or any circumstance, is invalid or unenforceable, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability.

                    13.8     Expenses. Whether or not the transactions
contemplated by this Agreement are consummated, the Parties shall bear their own
respective expenses (including all compensation and expenses of counsel,
financial advisors, consultants, actuaries and independent accountants) incurred
in connection with this Agreement and the transactions contemplated hereby.

                    13.9     Governing Law; Consent to Jurisdiction and Venue;
Jury Trial Waiver.

 

 

 

                        (a)          This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Minnesota applicable to
contracts made and to be performed entirely in such state without regard to
principles of conflicts or choice of laws or any other law that would make the
laws of any other jurisdiction other than the State of Minnesota applicable
hereto.

 

 

 

                        (b)          All Actions and Proceedings arising out of
or relating to this Agreement shall be heard and determined in a Minnesota state
court or a federal court sitting in the state of State Minnesota, and the
Parties hereby irrevocably submit to the exclusive jurisdiction and venue of
such courts in any such Action or Proceeding and irrevocably waive the defense
of an inconvenient forum to the maintenance of any such Action or Proceeding.
The Parties consent to service of process by mail (in accordance with
Section 13.3) or any other manner permitted by law.

33

--------------------------------------------------------------------------------




 

 

 

                        (c)          THE PARTIES HEREBY IRREVOCABLY WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF SELLER OR BUYER OR THEIR RESPECTIVE REPRESENTATIVES IN THE
NEGOTIATION OR PERFORMANCE HEREOF.

                    13.10     Counterparts. This Agreement and any amendment
hereto may be executed in one or more counterparts, each of which shall be
deemed to be an original of this Agreement or such amendment and all of which,
when taken together, shall be deemed to constitute one and the same instrument.
Notwithstanding anything herein to the contrary, delivery of an executed
counterpart of a signature page to this Agreement or any amendment hereto by
telecopier, facsimile or email attachment shall be effective as delivery of a
manually executed counterpart of this Agreement or such amendment, as
applicable.

                    13.11     Parties in Interest; No Third Party Beneficiaries.
This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns. This Agreement is for the
sole benefit of the Parties and their permitted assigns, and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable benefit, claim, cause of action, remedy or right of any kind.

                    13.12     Non-Recourse. No past, present or future director,
officer, employee, incorporator, member, partner or equity holder of Seller
shall have any liability for any obligations or liabilities of Seller under this
Agreement or any other Transaction Document, for any claim based on, in respect
of, or by reason of the transactions contemplated hereby and thereby, and no
past, present or future director, officer, employee, incorporator, member,
partner or equity holder of Buyer shall have any liability for any obligations
or liabilities of Buyer under this Agreement or any other Transaction Document,
for any claim based on, in respect of, or by reason of the transactions
contemplated hereby and thereby.

[Signature pages follow]

34

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed and delivered by their duly authorized representatives, all as of the
Effective Date.

 

 

 

 

 

 

 

OSM-REO FF, LLC

 

 

 

By: 

/s/ Stephanie Lunde

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Stephanie Lunde

 

 

--------------------------------------------------------------------------------

 

 

Its: Vice President

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

 

SOY ENERGY, LLC

 

 

 

By: 

/s/ Charles Sand

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Charles Sand

 

 

--------------------------------------------------------------------------------

 

 

Title: Chairman

 

 

--------------------------------------------------------------------------------

 

35

--------------------------------------------------------------------------------